 

Case 3:18-mj-05279-TLF Document 1 Filed 12/04/18 Page 1 of 51
AO 106 (Rev. 04/10) Application for a Search Warrant

 

ph 112 seem

__§¥_"'"'T"'U_““ _~cei\:'
DEC 0 ii 2018

 

 

UNITED STATES DISTRICT COULT

 

 

for the _
Westem Distri°t °f Washi“gt°“ BY western ncolrilisoiisr§nirc:i§l n ncthYW
ln the Matter of the Search of )
tenreit;b;et:te:;ttenants § ease N,;,. mg \g - 5 3 751
The location more particularly described in Attachment A g _ 1
)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search Warrant and state under
penalty of peljury that I have reason to believe that on the following person or property ndenn'jj) the person or describe the
property to be searched and give its location):

See Attachment A,

located in the WeS'Iern District of Washington , there is now concealed defener the
person or describe the propern) to be seized):

 

See Attachment B.

The basis for the search under Fed. R. CI'im. P. 41(¢) is (check one or more):
devidence of a crime;

E(contraband, fruits of crime, or other items illegally possessed;
d property designed for use, intended for use, or used in committing a crime;
a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Secrion Ojense Descrtption _
21 USC 841(a)(1), 843(b), 846, Drug trafficking conspiracy and related offenses, money laundering and related _
and 18 USC 924(c), 1956, and offenses
1957

The application is based on these facts:

See Attached Affidavit of DEA Specia| Agent Jeremy Tan.

d Continued on the attached sheet.

EI Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 31033, the basis oi` which is set forth on the attached sheet

 

 

Applz'cartt ’.s signature

Jererny Tan, DEA Specia| Agent -
Printed name and title

 

Sworn to before me and signed in my presence

nara 1'2/04/2013 Qj£ij/LMZ_, L¢ mw

Judge 's sigMu re

City and state: Tecoma, Washington Theresa L. Fricke, United States Maglstrate Judge
Pri_nted name and tide

 

 

 

\DOO-JO\KA-b~UJN)-l

NMNN[\JMNN[\J>-\l-v-l»-i-‘)-\»d»-l>-\\-n
OO-JG`\U\~IE~WN*-*C\DOQ‘~JO\M-lhmi\)'-*C

 

 

Case 3:18-mj-05279-TLF Document 1 Filed 12/04/18 Page 2 of 51

AFFIDAVIT

STATE OF WASI-IINGTON )

- COUNTY OF PIERCE )

I, Jeremy T. Tan, Special Agent, Drug Enforcement Administration (DEA), United
States Department of lustice, being first duly sworn on oath, depose and state:
I. INTRODUCTION AN]) AGENT BA_CKGROUND

l. l arn an “investigative or law enforcement officer of the United_States”
Within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of
the United States who is empowered bylaw to conduct investigations of, and to make
arrests for, offenses enumerated in Title 18, United States Code, Section 2516.

2. -l am a Special Agent with the Drug Enforcement Administration (DEA)
and have been since lilly 2017. My current assignment is to the Tacoma Resident Office.
Pricr to my employment with the DEA, I was a Ranger Fire Team Leader for the United
States Arrny, from February 2012 to October 2016.

l 3. My training and experience includes, but is not limited to, a ZU-Week course
at the DEA academy in Qnantico, Virginia. At the DEA academy, l Was trained in all
aspects of conducting narcotics investigations to include debriefing defendants,
Witnesses, and informants; conducting surveillance; executing search Warrants;
conducting controlled deliveries; utilizing law enforcement, open source, and social
media databases; and seizing narcotics and narcotics-related assets. l have also acquired
knowledge and information about the illegal drug trade and the various means and
methods by Which it is furthered from formal and informal training, other law
enforcement officers and investigators, informants, individuals I have interviewed, and

frorn my participation in investigations

AFFIDAVIT OF JEREMY TAN - 1 UN!TED STATES ATTORNEY
1201 PACn=IC AvENUE, SUiTE 700

TACOMA, WAsHtNGToN 98402
(253) 428-3300

 

,_1

NNN[\J[\JN[\JNN»-~>-li-‘>-¢r-dr-»-i-»-»-\
OO--JO\Lh-|`-*~U~Jl\Jt-*O\QOO-JG\LA-ld-L)JN)-C

\occ~i_o\m.l>.o)t\.>

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 3 of 51

II. PURPOSE OF AFFIDAVIT
4. This Af`tidavit is submitted in support of an application to search the

following iocation, as further described in Attachment A for evidence, fruits and
instrumentalities of drug trafficking and related money laundering crimes committed by
the drug trafficking organization (DTO) referred to herein as the CASTRO DTO, in
violation cf Title Zl, United States Code, Sections 84i(a)(1), 843(13), 846, and 952, and
Title 18, United States Code, Sections 924(c), 1956, and 1957, as further described in
Attachrnent Bi -

¢ Residence of Andrew Cain and Brittany Renae KRISTOVICH: I-Icliday

Inn Express and Suites, 2515 196th St. Southwest, Room 210,
Lynnwood, Washington.
III. INVESTIGATION OVERVIEW
5. Agents are investigating a drug trafficking organization (DTO) in Western

Washington they believe Juan and Florencio Castro Valenzuela and their associates,
including Jesus Rene SARMIENTO Valenzuela, Jorge VALENZUELA Armenta, Aituro
FRIAS 'Ceballos, Carlos Eduardo LOPEZ Hernandez, .luan lose HIGUERA Gonzalez,
Jaime HEREDIA Castro, Daniel Osvaldo ROCHA Lopez, Juan AVILES Berrelleza,
Manuel LOYA Soto (aka Jesus Loya Soto), Leonel Sillas Berrelleza, Oscar Hurriberto
CARRILLO Salcedo, Gregory WERBER, Hector Manuel UR]AS Moreno, Jose
RANGEL Ortega, Cesar LOYA, Carlos Alejandro CASTRO Perez, Cindy SOLTERO
Jimenez, Michael John SCOTT, Esther La Rena SCOTT, Gerald Keith RIGGINS, .Tulian
Gauge ORDONEZ, Monique GREEN, Rolando ESPINDOLA, Jessica JOHNSON,
Ernrnanuel REYES Perez, Michael SURYAN, Karen SURYAN, Orlando BARAJAS,
lose VELASCO, Brian LIVELY, Alek J ames BAUMGARTNER, Andrew Cain
KRISTOVICH, Brittany Renae KRISTOVICH, Bernardo HIGUERA Guerrero, Uriel
ZELA_YA, Omar VALTIERRA, Jerry Austin RODRIGUEZ Jaime, Joshua `
MENDIOLA, Allex HUBLY, David HUBLY, Megan CHAPMAN, Charles JOSLYN,
Shalesha HUDSON, Tim CRAWFORD, Kurtis NEMEYER, Lindsay NEMEYER,

_AFFIDAVIT OF JEREMY TAN - 2 UNITED STATES ATTORNEY
1201 PACIFIC AvENuE, SuiTE 700

TACOMA, WAsHtNGTON 98402
(253) 428-3800

 

\DOO"--]O\hh-P‘~b-)l\.)>-\

l\) N l"J [\J l‘J N l\.) N l\) >-* )-1 >- i-- i-l »-l )- »_i'»_n »_i
OQ‘-IC\LH-l:hwl\)|-*C\OOO\~]O\LA-PLWN*_‘O

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 4 of 51

Natasha DJORDJEVIC, Corcy RILEY, Julia CAMMEL, Larry SWEITZER, Oscar
CARRILLO, Gregory WERBER, Frances JUAREZ Castillo, Agustin .lUAREZ Castillo,
Edgar CABRERA, Constantino MARES Garcia, and others known and unknown, are
operating This organization is referred to as the CASTRO DTO and is predominantly
involved in the trafficking of high-purity heroin, counterfeit oxycodone pills, and
methamphetamine This investigation started as a local drug investigation by the
Brcmerton Police Department in August 2017, and has been expanding in scope ever
since that time.

6. During this extensive investigation, agents have conducted multiple
controiied and undercover purchases of heroin (totaling around 500 grams) using a
confidential source and an undercover agent; conducted hundreds of hours of physical
and electronic surveillance; installed tracking devices on several target lvehicles and
tracking devices/pen registers on several target telephones; used mounted surveillance
cameras to watch the activities at several significant D'L`O locations; executed several
search warrants on Facebook accounts used by the CASTROs to aid in their distribution
of heroin in Western Washington;~identified several high-level international drug
traffickers in Sinaloa, Mcxico,_with direct ties to Western Washington; executed a
delayed-notice search warrant at a DTO stash apartment and a similar delayed~noticed
search warrant at two DTO storage units; and have obtained authorization to intercept
wire and electronic communications over several different telephones used by multiple
members of the CASTRO DTO in Western Washington.

IV. -. SOURCES OF INFORMATION _

7. I have obtained the facts set forth in this Affidavit through my personal
participation in this investigation, and from my review of intercepted calls, oral and
written reports of other law enforcement officers participating in this and related
investigations, and records, documents, and other evidence obtained during this
investigation Since this Affidavit is being submitted for the limited purpose of obtaining
search warrants for the residences and vehicles identified above and in Attachments A

AFFIDAVIT OF JEREMY TAN - 3 UNITED STATES ATTORNEY
1201 PACIHC AvENUE, SUiTE 700

TAcoMA, WASHINGTON 98402
(253) 428-3800

 

\O w "-i O`\ le -[§` bd [\J l-\

NNNMNN[\)NN|-‘l-‘>-*P~i>-*h->_\hap_l,_\
OO`J®w-LUJM'_*O\DOO~JU\MLWN’_‘O

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 5 of 51

and Al to A89, l have set forth only the facts that l believe are necessary to establish
probabie cause for these warrants

8. This Affidavit also sets forth facts and information obtained_from
intercepted communications that were conducted primarily in the Spanish language
Spanish-speaking monitors documented the content of these communications and
prepared line sheets summarizing them. The intercepted communications discussed
herein include the summaries of pertinent portions as prepared by the monitors, and are
not necessarily the entire conversations between the parties involved.

_9. Through my training and experience, l know that individuals involved in

7 the distribution of controlied substances and other criminal activity often usc coded

words and vague terms when referring to illegal activity. When such words were used in
the instant investigation, l used this training and experience, along with facts obtained
throughout the entirety of this investigation, to include what l believe to bc an accurate
translation of these coded words and vague references in parentheses throughout this
Affidavit.

10. As part of the instant investigation, investigators received information
about the CASTRO DTO from two confidential sources as described below.

11. Confidential Source One (CSI) agreed to cooperate with law enforcement
in 2017, in exchange for judicial considerations CSl was arrested by members of the
Bremerton Police Department Special Operations Group (SOG) for his/her involvement
in drug trafficking CSl cooperated with SOG and provided them with information about
a group of Mexican drug traffickers who were distributing large amounts of heroin in the
Puget Sound region. CSl advised SOG that hc/she had been selling various controlled
substances for severai years and had been in contact with several of the people within this
group of Mexican drug traffickers (thc CASTRO DTO). CSl spoke to SOG about a
now-prominent member of the DTO whom the CS knew as “.iuan” or “.lose.” The CS `

believed the individual he/shc knew as “Juan/Jose” was the local leader of the DTO at the

AFFIDAVIT OF JEREMY TAN - 4 UNH'ED STATES ATTORNEY
_ 1201 PAchlC AvENuE, Surre 700

TACoMA, WAsnrNGTON 98402
(253) 428-3800

 

\DOO‘--]O\Lh-[=-L»JN\_~

MNN[\J[\JI\J[\JNNl-*>-~r-*»-ll-)-\»-\»-»-\¢_t
®\lO\Lh-bWNHCD\COQ\JC\Lh-D~WN*_*O

 

 

g Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 6 of 51

time when “Juan/Jose” and the CS had originally met several years ago, and believed
f‘Juan/Jose” was more recently promoted to a larger role in the DTO.
12. CSl told members of SOG that “Juanf]ose” used Facebook to communicate

with the CS and many other heroin distributors Bremer'ton Police Detective (Det.)

_ Jordan Ejde located a Facebook account under the name of “Jnan Andres Castro

Valenzuela” with which CSl and other local suspected drug dealers were associated
Det. Ejde questioned CSl about the account and CSl confirmed “Juan Andres Castro
Valenzuela” was lthe male whom he/she referred to as “Juan” or “Jose.” CSl also
showed Det. Ejde messages confirming that Juan CASTRO was in contact with CSl,
using the account in his (Juan Castro’s) name. According to CSl and the Facebook data
he/she provided, he/she has been talking to Juan Castro via Facebook Messenger for
purposes of making drug transactions since the summer of l2(]16.

13. A review of CSl’s Facebook account showed Juan Castro also contacted
CSl from additional Facebook accounts under the names of “Rebeca Spencer,” “Annel
Baker,” and “Katherine Tho`mas.” A review of CSl ’s phone showed Juan Castro
additionally used Mexican phone numbers 52-668-199-4039 (TTI), 52-668-248-4230,
52-668-225-5890, and 52-668-199-5533 (TTZ) to communicate with CSl via text
message and voice calls. The “Katherine Thomas” Facebook account and TTl were Juan
Castro’s most current methods of drug related communications with CSl at the time
he/she provided lthe initial information to SOG.

14. Utilizing CSI, SOG conducted six controlled purchases of suspected heroin
from Juan Castro through DTO courier Jesus Rene SARMIENTO Vaienzuela (aka '
“Miguel”), totaling approximately 90.4 grams. Prior to and after each controlled
purchase of heroin, detectives searched CSl and his/her vehicle, and provided CSl with
pre-recorded SOG funds to make each purchase. During the course of each controlled
purchase, detectives maintained surveillance on CSl. After each purchase, detectives
tested the suspected heroin using a NlK test kit with presumptive positive results for the
presence of heroin, and then processed the heroin according to SOG’s policies and

AFFIDAVIT OF JEREMY TAN - 5 UNlTED STATES ATTORNEY
1201 PACIFIC AvENUE, SUITE 700

TAcoMA, WAsHINGroN 98402
(253) 423-saco

 

\DOO‘---]O\U`l-I§-bi[\)i-l

l\) bd I\J N l\.) I“~J N l\) l\) )-* l- r-\'»-h »-\ )-n \--» )-l- \-a i-\
OO-JO\Lh-P»WNP-‘C\DOO‘~JG\M-l`-=WNHD

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 7 of 51

procedures For the second through sixth controlled purchases, detectives recorded the
buys with a covert surveillance camera n

15. SOG and DEA began their joint investigation into the CASTRO DTO in
the fall of 2017 and used CSl to make another (seventh) controlled purchase of heroin
from the CASTRO DTO. CSl continued to provide agents with updated information on
the DTO’s communications methods/platforms _and, 'as detailed later in this Affidavit,
CSl was able to introduce an undercover DEA agent (UC) to the CAS-TRO DTO towards
ihe end sr 2017. '

16. Unfortunately, CSl was battlng heroin addiction for most of the time
he_/she was working with agents After the seventh controlled purchase with CSl (the
first in which the DEA was involved), which took place toward the end of October 2017,
agents provided CSl with cash reimbursement for his/her expenses after the purchase
was completed After this, CSl and agents parted ways; agents assumed CSl would
travel back to his/her residence Unfortunately, agents conducting surveillance of the
CASTRO DTO couriers after the controlled purchase noticed CSl returned to meet with
one of the couriers and seemed to conduct another, unsanctioned, drug transaction
Agents later questioned CSl about this encounter and he/ she was immediately truthful.
CSl told agents he/she had gone back to obtain a user amount of heroin. CSl said being
in the presence of heroin during the controlled purchase was enough of a temptation to
ignite CSl ’s urge to use the drug personally CSl also told agents how he/she had
previously taken (and later used) small portions of the heroin from some of the controlled
purchases SOG had done prior to DEA’s involvement Obviously, such behavior is b
against law enforcement policies regarding confidential sources and their use in an
investigation n

17. Agents spoke with CSl about the dangers he/she faced by_committing such
crimes while working for law enforcement After this discussion, CSl told agents he/she
wanted to continue to work for law enforcement (if allowed); he/she said it was very
important to CSl that he/she help take the CASTRG DTO’s drugs off the streets. CSl

AFFIDAVH` OF JEREMY TAN - 6 UNITED STATES ATTORNEY
1201 PAC!F]C AvENuE, SUETE 700

TACoMA, WAsHiNGTON 98402
(253) 428-3800

 

‘~DOO--]O\Lh-l¥=~b~ll\)'-*

l`\§ l\-`| N l\J l\) l\.) bd l\> [\) i- )-1 >-* »- r-l »_ )-1 »-`\ »_ui»_»
90 `-] O\ U'\ -P- l-JJ l"-) l-'* 0 \D 00 `-].O'\ Lh -lb~ L)J [\J '_‘ o

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 8 of 51

described his/her addiction to heroin as one of the strongest mental struggles a person
would ever have to deal with. From my training and experience l know CSl ’s 7
statements regarding the struggle against heroin addiction to be true CSl told agents
he/she would be willing to enter into a drug rehabilitation program or do whatever it took
to get past this addiction and help law enforcement take down the CASTRO DTO while
doing so. Together, agents and CSl developed a method of helping CSl to combat
his/her addiction while helping the investigation _

lS. Agents provided CSl with access to drug treatment programs and got CSl
enrolled in a rehabilitation center; they even arranged for atypical expense
reimbursements for CSl. Rather than cash reimbursement for expenses incurred during
government operations, agents provided CSl with food cards or gasoline_things that
were not readily convertible into cash. Agents did so at the request of CSl, so he/she
would not be tempted to purchase drugs with any excess money. These methods worked
for a time.

19. CSl successfully completed several months of his/her rehabilitation
program-before staff asked CSl to leave due to his/her attitude problems and problems
with other rehabilitation patients CSl continued to help agents by providing information
about the DTO and helping to build the UC’s reputation However, CSl relapsed into
heroin use in the spring of 2018. This time, CSl quite rapidly spiraled downward into an 7
almost paranoid and delusional state Agents determined they could no longer use CSl
for any investigative purposes, but tried once again to get CSl some help with his/her \.
drug problem. Unfortunately, CSl was not as amenable on this occasion and shunned
agents’ attempts at providing assistance In May 2018, local police arrested CSl and
charged him/her with residential burglary (felony) and driving with a suspended or
revoked license (misdemeanor). SOG deactivated CSl in May 2018 due to CSl’s
substance abuse issues. However, agents found CSl ’s information to be reliable during '

the time agents utilized him/her to gather information

AFFIDAVIT OF JEREMY TAN - 7 UNITED STATES ATTORNEY
l201 PACIFIC AvENuE, Surre 700

TACOMA, WASH]NGTON 98402
(253) 428-3300

 

\-O OC‘\] .O`\ Ul -D\ 123 l\.J \--

OO`JO\U\-I§-WMr-*O\OOO\JQ\LALQJN'-*O

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 9 of 51

20. CSl ’s criminal history includes a felony conviction for
Manufacture/Deliver a Schedule l/II Narcotic in 2013, gross misdemeanor convictions
for Fourth Degree Assault in 20l5 and Third Degree Malicious Mischief in 2011, as well
as misdemeanor convictions for Third Degree Driving With a Suspended or Revoked
License in 2018 and 2008, Indecent Exposure in 2013, and Third Degree Malicious
Mischief in 2006.

21. Confidential Source Two (CSZ) initially agreed to cooperate with law
enforcement in exchange for charging considerations, i.e., not being charged. CSZ began
working with members of the Kent Police Department (KPD) in November 2017. CSZ
completed this initial arrangement with KPD successfully and has since been working
with members of KPD for monetary gain. CSZ has completed multiple controlled
purchases with KPD; during each purchase, CSZ was searched prior to and after the
transaction for contraband with negative results, and in each case CS2 returned with the
anticipated quantity of drugs. In the past two years, prior to working with KPD, CS2 has
successfully worked with the Seattle Police Department (two controlled purchases) and
the King County Sherriff’s Office (one controlled purchase). Most recently, CSZ has
provided KPD with information about a DTO operating in King County, Washington,
and has conducted controlled purchases from this DTO.

22. During the second week of December 2017 , the KPD’s Special
Investigation Unit (SIU) completed the first controlled purchase from a drug trafficker
known to them at the time as “Pedro.” Pedro was later identified in SIU’s investigation
as Pedro-Vasquez Juarez and his residential address was identified through physical and
electronic surveillance as a location in Aubum, Washington. CSZ_ told SIU members
Vasquez was a “runner” (i.e., drug/money courier) for a local drug trafficking
organization The King County Sheriff’s Office, who also had knowledge of the group
and various details about this organization, later corroborated this information

23. CS2 sent a text message to 559-514~3664 (Vasquez’s phone at that time) in
presence of SlU members, requesting an amount of heroin known to investigators About

AFFIDAVIT or JEREMY TAN - s UNITED STATES ATTORNEY
1201 PAciFlc AvENuE, SU!TE 700

TAcoMA, WASHINGTON 93402
(253_) 428-3800

 

\DOO-~]G\Lh-ILL)J{‘-)»-~

[\J-l\.) h~.) l\.) [~`) l\.) l\) l\) [\~.J »-¢ )- s-\ »-\ r-l r- »-1 »-\ 1-1 r-\
00 '--..i O`\ '~J\ -l`-`~ L)J l“~) l-* Q \O_OC' `~l O'\ Ul 431 L»J N '-‘ O

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 10 of 51

ten minutes later, Vasquez responded and agreed to sell drugs to CSZ. SIU subsequently
conducted the controlled purchase with CSZ (which took about 30 seconds) and
continued Vasquez was the deliveryman for that transaction The substance Vasquez
delivered weighed 24.89 gross grams with packaging and field-tested positive for the
presence of heroin.

- 24. During the third week of January 2018, KPD used CS2 to conduct a second
controlled purchase from Vasquez. SIU Detective Elizabeth Yagi monitored CSZ as CSZ
placed text messages and a phone call to 559-514-3664, Vasquez"s phone number at that
time From these communications9 Vasquez agreed to conduct a drug transaction with
CSZ. Vasquez and CSZ conducted another drug transaction (while under surveillance by
SIU). The substance obtained by CSZ was later found to weigh 11.16 gross grams with
packaging and field-tested positive for the presence of heroin

25. Later in January 2018, SIU noticed service to Vasquez’s phone (559-514-
3664) had been discontinued CS2 advised SIU Vasquez had indeed switched to another
phone number, 206~380-2481. Upon looking through communications on C`SZ’s phone
with Vasquez’s new number (206-3 80-2481), STU noted there was at least one
conversation they recognized, through training and experience, to be drug-related in
nature; CS2 confirmed this suspicion DEA agents later provided information to SIU that
further corroborated CSZ’s information

26. Agents in this investigation initially identified 206-380-2481 asia relevant

` phone number through telephone tolls analysis of CASTRO DTO phones (namely Daniel

Osvaldo ROCHA Lopez’s phones, including TT24). Agents believed`206-380-2481 was
a likely criminal associate of ROCHA’s based on their communications history. Agents'
searched this phone number through law enforcement databases and discovered SIU’s
ongoing investigation into Vasquez. Agents served an administrative subpoena on 206-
380-2481’s service provider, Sprint, and found the phone is actually subscribed to Pedro
Vasquez at his known address in Auburn, Washington. Service to this device began on
Juiy 2a 2017. Agnntn provided ann information in sIU. `

AFFIDAVIT OF JEREMY TAN - 9 UN|TED STATES ATTORNEY
1201 PACrF[C AvnNuE, Surra 700

TACDMA, WAerNGroN 98402
(253) 428-3800

 

\DOO-]O'\U`l-l`-‘~Li.)[\)»--

l\Jl\Jl\-?NN[\JI\J[\JNl-*»-dl-h-¢>-l)-\:-»_¢,_\,_
CQ‘\-]G\Lh-LW[\)|-*O\QOO‘\-]C\Lh'-wal\))-\O

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 11 of 51

27. Agents continued their telephone tolls analysis of TT24 and other CASTRO
DTO phones throughout lJune and into July 2018, and discovered another top contact of
TT24: 206:841~508_2. Agents served an administrative subpoena on 206-841-5082’5
service provider, which was also Sprint, and found the phone was also subscribed to
Pedro Vasquez _though this phone number was registered at a default, prepaid address
for Sprint phones. Service to this device began on June 12, 2018. Though ROCHA had
communicated with Vasquez’s prior numbers, he had communicated most recently (at
that time) with Vasquez’s newest phone number (206-841-5082). Agents provided this
additional information to SIU and they corroborated agents’ beliefs based on information '
obtained through their independent investigation -

28. l believe the information CSZ has provided to KPD SIU about Pedro
Vasquez is accurate and reliable

29. CSZ has criminal convictions that span five states, and include Possession
of Stolen Property; Violation of the 'Uniform Controlled Substances Act; Receiving
Stolen Property; Fraud; two counts of Aggravated Theft; felony Possession of Drugs;
Failure to Comply with Police; Drug Possession; Receiving Stolen Property; felony
Grand Theft; Conspiracy to Commit Grand Theft Auto; Delivery of Controlled
lSubstance; Controlled Substance Delivery (Marijuana); felony Theft; felony Escape;
three counts of Theft by False Promise; and felony Theft.

V. SUMMARY OF INVESTIGATION

30. During the instant investigation which has spanned over a year,
investigators have identified several locations in Western Washington that are believed to
be used in the facilitation of the CASTRO DTO’s drug trafficking and money laundering
activities The following summary of this investigation is offered in Support of my belief
that probable cause exists to believe that these residences, including,outbuildings and
vehicles located within the curtilage of same, contain evidence, fruits and/or

instrumentalities of drug trafficking and money laundering crimes committed by the

AFFlDAVIT OF JEREMY TAN - 10 UNirEo srArn_s ArroRNEv
' 1201 PAchlc AvENUE, SurrE 700

TAcoMA, WAsHlNGToN 98402
{253) 428-3800

 

\o'oo-.Jo\u\.t=.oii~q,_~

l`\J N l\.) N i\.) [~J l\.) l\) [\.J )-\ n-l )-\ »- \-b »-\ \--» >-1 1-\ >-‘ ,
00 '--..l O‘\ Ut -[d- L)J 10 >-* O_ "~G 00 *~`l O\ U‘l -F=~ L+J N 1-* O

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 12 of 51

CASTRO DTO in violation of Title 21, United States Code, Sections 84l(a)(1), 843(b),
846, and 952, and Title 18, United States Code, Sections 924(0), 1956, and 1957.

31. The intercepted calls, surveillance observations, real-time tracking data,
confidential source inforrnation, and enforcement activities described herein do not
encompass all of the information collected concerning the instant investigation Rather, l
have set forth only the facts that l believe are essential to establish the necessary -
foundation for the issuance of the requested search warrants. As such, l have included in
this Affidavit several examples of drug trafficking activity as they relate to each location,
which is highlighted in bold text. Some of these examples also encompass drug
trafficking activity as it relates to specific vehicles that investigators seek authorization to
search. Where those vehicles are discussed in this laffidavit, the description
(color/make/model) and license plate of the respective vehicle and/or its Target Vehicle
number (if one was assigned) is highlighted in bold text. The information and examples
below are only a representative sample of the evidence gathered during the entire
investigation

_ a. Bremerton Police Develop a Confidential Source

32. During the month of August 2017, the Bremerton Police Department
Special Operations Group (SO_G) was investigating a suspected local heroin dealer
reportedly purchasing heroin from a Hispanic individual in the Snohomish and King
County areas. SOG conducted controlled buys from the local dealer, and eventually
detained him/her during a traffic stop. During the stop, detectives discovered a large
amount of cash, which the dealer claimed he/ she owed as a drug “front” to a Mexican
drug trafficking organization (DTO). The dealer then agreed to cooperate with law
enforcement; SOG signed up the dealer as Confidential Source 1 (CSl). I have provided
details regarding SOG’s initial interactions with CSl in Section IV of this Affidavit.

33. As described in Section IV, utilizing CSl, SOG conducted six controlled
purchases of suspected heroin from CASTRO through Jesus Rene SARMIENTO

AFFIDAVIT OF JEREMY TAN - ll UNTTED STATES ATTORNEY
1201 PAchlc Avi-:NUE, SUITE 700

TAcoMA, WAsHlNGToN 98402
(253) 428-38th

 

\DOO'--J|O\Lh-l`-`~UJI\J»-

NNNMNNNNNH»-l\-i-»~dr-d>-»i-¢>_\i-
C>C* *--.l O'\ U‘i -P~ L)J l\J id O \D 00 '---] O‘\ U'\ -P» l~)-l'l\) >-* 0

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 13 of 51

Valenzuela, totaling approximately 90.4 gross grams.l The first two of these buys
occurred in August 2017, the next three were in September 2017, and the last one took
place at the beginning of October 20177. During these controlled purchases investigators
observed SARMIENTO driving a red Volkswagen Jetta bearing Washington plate
BFX7429 (Target Vehicle l or TVl). After the second controlled buy, investigators
observed SARMIENTO conduct the transaction in the parking lot of Soltero’s Market
Mexican Store, 24202 104'th Ave. SE,_Unit 104, Kent, Washington. lnvestigators then
observed SARMIENTO walk into Soltero’s Market Mexican Store, 24202 104th Ave.
SE, Unit _104, Kent, Washington, following the completion of the deal. Agents also saw
SARMIENTO walking into Soltero’s Market Mexican Store, 24202 l{]4th Ave. SE, Unit
104, Kent, Washington, just prior to the fifth controlled buy, which occurred in the
parking lot of Soltero’s Market.

l b. SOG and DEA Begin their Joint Invest£gation_into the CASTRO

DTO '

34. A-fter uncovering the Facehook information provided by CSl with its
seemingly direct connection to Mexico, Det. Ejde began working with Special Agent
Anthony DelVecchio to further the scope of SOG’s initial investigation When members
of DEA and SOG (referred to throughout this Affidavit as “agents”) first came across this
Facebook-related information, they were only able _to view the public Facebook profile
information of these accounts (such as the accounts’ listed "‘friends”). Even from`this
limited information, agents could see that there were many mutual friends among these
accounts The accounts’ listed friends included Jerry Austin RODGR]GUEZ Jaime,
Natasha DJORDJEVIC, Allex HUBLY, David HUBLY, Blake I-IYNEK, Megan
CHAPMAN, Charles JOSLYN, Shalesha HUDSON, and others, all of whom have

 

1 The first six controlled buys performed by SOG totaled approximately 90.4 grams of suspected heroin. The
seventh buy SOG conducted was done in conjunction with DEA, and agents obtained 46.2 gross grams of suspected
heroin during this seventh purchase, for 136.6 gross grams total between the first seven controlled purchases from
this DTO using CSl.

AFFIDAVIT OF JEREMY TAN - 12 UNITED STATES ATTORNEY
1201 PAC[FIC AvENUE, SUITE 700

TACoMA, WASH!NGToN 98402
- (253) 423-3300

 

\D 00 ‘--.\O\ <J‘l..l'd. UJ!\) l----~a

MNNNNNMNNh-l>-ll-di->-v-\»-n->-\i-a
OO~JO\Lh-D»WMI~CJ\COO-JG\U\-h-UJM>-‘C

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 14 of 51

criminal histories involving drug crimes, which corroborated CSl ’s information about
Juan Castro’s use of these Facebook accounts specifically for drug trafficking purposes
Agents believed these individuals (and others) were the local heroin distributors for the
CASTRO DTO based on the information provided by CSl, the criminal histories of these
Facebook 'friends, and agents’ training/experience Subsequent physical and electronic
surveillance furthered these suspicions

35. Det. Ejde and Agent DelVeccliio confirmed Juan Castro’s identity via
records contained in the Washington Department of licensing (WADOL) database
Specifically, Juan Castro’s WADOL photograph matches that of the individual on the
“.luan Andres Castro Valenzuela” Facebook account Furthermore, according to a law
enforcement database, Juan Castro was involved as a suspected “cell head” for heroin
distribution in the Everett area during a DEA investigation that took place in 2012.
Special Agent DelVecchio researched this prior DEA case and found Juan Castro was, in
fact, the primary target of investigation in that case. Agents seized multiple kilograms of
heroin in that investigation, but did not arrest Castro.

36. Juan Castro used the aforementioned Facebook accounts as well as various
telephone numbers, to set up drug deals with CSl. According to CSl, Juan Castro
typically arranged the transaction, butsent another Hispanic male to conduct the

transaction with CSl. CSl explained that he/she has met several different Hispanic

males across the Puget Sound region to conduct these drug transactions CSl told law

enforcement he/she typically purchased 1~2 ounces of heroin several times per week.

37. CSl met with a Hispanic male whom CSl knew as “Miguel” during many
of his/her controlled purchases with SOG. Agents positively identified “Miguel” as Jesus
'Rene SARMIENTO Valenzuela by comparing surveillance photographs of CASTRO
DTO members photographs on SARMIENTC)’s Facebook account, and SARMIENTO’s
visa information from the United States Department of Homeland Security. _

38. In late October 2017, members of the DEA Tacoma Resident Office (TRO)
and SOG conducted a controlled purchase of heroin from the CASTRO DTO using CSl.

AFFIDAVIT OF JEREMY TAN ~ 13 UNITED STATES ATTORNEY
1201 PACLFIC AvENUE, SUlrE 700

TACOMA, WASHI'NGTON 984(]2
{253)423-3300

 

\D 00 ~\-] O'\ U‘t him l\J r--¢

l\) NAM l\) l\) [\) N i\) [\J r-l l-* l- )-1 n-l a- »-\ »- »-1 ,_¢
OO-~]O\UN-ILLHN>-‘O\DQO-JO‘\LALWN'-*C

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 15 of 51

This was the seventh overall controlled purchase from the DTO. Agents conducted
surveillance of the DTO before and after this purchase, and searched CSl and CSl ’_s
vehicle for contraband before and after the purchase with negative results Agents
watched SARMIENTO make a suspected drug delivery and subsequent money transfer,
as well as conduct the controlled purchase with CSl. Before and immediately following
this controlled buy, agents observed SARMIENTO drive TVl to Soltero’s Market
Mexican Store, 24202 104th Ave. SE, Unit 104, Kent, Washington. Additionally, agents
observed SARMIENTO with a then-unidentified Hispanic male and suspected heroin
distributor; agents later identified that Hispanic male as Carlos Eduardo LOPEZ
Hernandez. These early observations of SARMIENTO and LOPEZ were agents’ first
look at LOPEZ as the driver of a silver Honda Civic bearing Washington license plate
BEX3964 (Target Vehicle 2 or TVZ).

c. DEA Begins Undercover Operations from the CASTRO DTO

39. After this seventh controlled purchase, CSl was able to introduce a DEA
Undercover Agent (UC) to the CASTRO DTO via a conversation over Facebook
Messenger (with the Katherine Thomas Facebook account). The UC was able to conduct
three purchases of heroin from the CASTRO DTO, through SARMIENTO, before the
end of 2017. SARMIENTO used TVl during each of these transactions and they all took
place in public parking lots. Prior to the first undercover purchase, agents identified a
trailer located at 22025 100th Ave. SE, Kent, Washington, as SARMIENTO and
LOPEZ’s residence
40. During the first purchase, the UC used a combination of communications

over Facebook Messenger (with the Katherine Thomas account), TTl, and TT3 to
complete the transaction Agents saw SARMIENTO leaving the 22025 100th Ave. SE,
Kent, Washington, residence, via a mounted surveillance camera, prior to this purchase
SARMIENTO went to Soltero’s Market Mexican Store, 24202 104th Ave. SE, Unit 104,_
Kent, Washington, where agents saw, via a mounted Surveillance camera, him go in
before leaving to conduct the purchase with'the UC. SARMIENTO delivered about 49.5

AFFIDAVIT OF JEREMY 'l`AN - 14 UNITED STATES ATTORNEY
1201 PACrFtc AvENUE, Surra 700

TAooMA, WASHrNGToN 98402
(253) 428-3800

 

\ooo-.io\m-t=-ool\.)_.

l\) [\) l\.) [\) [\) L\J [\J l'-J l\.) \-\-»- \-» >-\ l-¢ >-1 l---d »-\ l-d >--
OO-JO\LA.I>»L)JM'-‘O\DOO\JO\LA-l`-`~EJJMI-*C:'

 

 

Case 3:18-mj-‘05279-TLF Documentl Filed_12/O4/18 Page 16 0f51

grams (net weight) of a substance analyzed by the DEA Western Regional Laboratory
(WRL) and found to be 30-34% pure heroin. This is the typical purity level for high-
purity heroin in Western Washington. \_fia GPS tracking, agents followed SARMIENTO
back to the 22025 100th Ave. SE, Kent, Washington, residence following the completion
of the purchase During the UC’s second purchase, he/she communicated with the DTO
through the Katherine Thomas Facebook account and TT]. SARMIENTO delivered
about 993 grams (net weight) of a substance analyzed by the DEA WRL and found to be
41-47% pure heroin. This purity level was higher than the typical purity level for high~»
purity heroin in Western Washington. Due to this unexpected purity, agents opted to see
if the DTO could provide heroin of equal quality in powder form. The UC conducted a
third transaction with the DTO in December 2017. Again, the UC communicated with
the CASTRO DTO over the Katherine Thomas Facebook account and TT], and
SARMIENTO delivered the drugs using TVl. Again, agents observed, via mounted
surveillance cameras at both locations, SARMIENTO leave the 22025 100th Ave. SE,
Kent, Washington, residence and travel to Soltero’s Market Mexican Store, 24202 104th
Ave. SE, Unit 104, Kent, Washington, before conducting the transaction SARMIENTO
delivered about 49.7 grams (net weight) of a substance analyzed by the DEA WRL and
found to be 33-37% pure heroin. This was back to the typical purity level agents have
encountered for high-purity heroin in Western Washington.

41. During this third undercover purchase, SARMIENTO told the UC he would
be returning to Mexico in the near future Sure e'nough, agents_used physical and
electronic surveillance means later in December 2017 to Watch SARMIENTO leave ,
Washington and head to Mexico. On December 24, 2017, Juan Castro contacted the UC
through Facebook Messenger, using the Katherine Thomas account. Juan Castro
explained to the UC that his cousin, “Luis” would be the point of contact for any
immediate deals the UC required Castro told the UC he/she could contact “Luis” via
phone number 206-698-1965 (Target Telephone 4 or TT4), but not over Facebook

AFFIDAVIT OF JEREMY TAN - 15 UNITED STATES ATTORNEY
1201 PACIFlC AvENuE, SUlTE 700

TACOMA, WASHINGTON 98402
(253) 428-3300

 

\-t:lC>O"-~IO'\L¢|'\-i`-‘--L.».ll\))----l

NNN[\JNNMN[\Jr-l~>-\)-\l-l»-»da-\»-\»-
00 *-.3 O`\ U’\ -l>- 'L»J l\) )-* C: \D 00 `-l O‘\ U`l -l?=~‘b~) l\) '-‘ Q

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 17 of 51

Messenger. The following transcript reflects the referenced discussion between Juan
Castro and the UC on December 24, 2017:
° CASTRO: “good morning, if you need something please call or

send text to my cousin Luis: 2066981965 (not messenger)” l

0 7 UC: “Good morning amigo, thank you for that. I will be in Ohio
with family for the holidays for the next couple weeks. Is there someone there that
_ can do business?” - -
0 CASTRO: “rnaybe”
¢ UC: “Ok, good”

42. The UC then made contact with “Luis” over TT4 in mid-January 2018, but
the two were not able schedule a drug transaction The UC contacted Juan Castro on the '
Katherine Thomas Facebook account and confirmed “Luis” was, in fact, the new courier;
Juan-Castro told the UC to just contact him (Castro) directly and he would handle the
specifics with “Luis.”

n 43. Shortly thereafter, agents received hundreds of pages of Facebook account
information from the Katherine Thomas account, pursuant to a federal search warrant
This information received from Facebook clearly showed use of the Katherine Thomas
account for drug trafficking purposes, just as agents had suspected Agents later received
court authorization to search additional accounts associated with the CASTRO DTO and
found very similar data of evidentiary value The following review of the Katherine
Thomas Facebook account will serve as an example of the types of data/information and
content agents received from the search warrants later executed on additional CASTRO
DTO accounts

d. A BriefReview of the Karherine Thomas Facebook Account l
44. Facebook records showed account number “100021806071829,” which is

' associated with the vanity name of “Katherine.thornas.104418,” was registered on August

24, 2017, at 19:19:37 UTC. As of January 2018, Facebook records showed the account

AFFIDAVIT OF JEREMY TAN - 16 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SLHTE 700

TAOOMA, WASHINGTON 93402
(253) 423»380{]

 

NOOO--~]G\U!-P~L+JN>-n

MNMN[\)N\\JN[\Jv-lr-s-d)-*r-)-»-a>-¢p_-»_\
OO-JO\Lh-ILL)JM»-\C\DOO-JO\M-lhw[\)l-C

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 18 of 51

was still active The verified cell phone number associated withthis account was
“+526681994039” (TTl), which was verified through Facebook on the day the account

was established Facebook records showed a listing of internet protocol (IP) addresses

captured during different activities on Facebook (such as logging in or sending an

attachment). DEA Resident Agent in Charge (RAC) lan McKenzie conducted an IP
lockup and found the majority of the IP addresses associated with this Facebook account
were static lP addresses located in Los Mochis, Sinaloa, Mexico. This information is
consistent with information received from CSl as well as agents’ own information
gathering efforts regarding Juan Castro’s location. l

45. These records also showed three linked accounts used by the same digital
device/computer: Katherine Thomas (100021806071829), Florencio Castro Valenzuela
(100006465750228), and Annel Baker (100017854953772). Agents had separately
established this same connection between these accounts based on CSl’s information and
their own records searches Agents know the CASTRO DTO used the Annel Baker
account previously in the same manner as they used the Katherine Thomas account,
based on CSl ’s information

46. Facebook records showed the listed date of birth on the Katherine Thomas
account as “02/24/1990.” Juan Castro’s criminal record lists his date of birth as February
24, 1986. Agents suspect the common birthdate of “February 24” between the Katherine
Thomas Facebook account and Juan Castro is no coincidence and that Castro most likely
used it because it is a date he can easily remember.

47. These Facebook records also list all of Juan Castro’s Facebook friends
associated with this particular account and their Facebook account numbers Agents have
identified all of these Facebook friends based on their names and Facebook photographs,
and a comparison with WADOL records. Agents have conducted surveillance on many
of the individuals listed below, along with law enforcement research on these individuals,
and suspect, based on_ agents’ physical surveillance observations, they are heroin
distributors for the CASTRO DTO in Washington. The Facebook Messenger portion of

AFFIDAVIT OF JEREMY TAN - 17 UNlTEu sTATES ATTORNEY
1201 PACIFIC AvENUE, SurrE 700

TACoMA, WAsI-JINGTON 98402
(253) 428-3800

 

\DOQ-.IO'\Lh-D~L)J[\J»-*

NNI\JNNNNMNr-r-‘l-l)-l»-»-l»-\:_»>.-»_l
OO-~JO\Lh-D-WN'-‘CD\DDO-~]O\Ui-P-L)JM>-*C

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 19 of 51

the records received from Facebook also corroborated agents’ suspicions regarding these
individuals As expected, the UC’s Facebook account is also listed in this section of the
report. Some of the listed “friends” for the Katherine Thomas account are as follows:

¢ Megan CHAPMAN (100016721526235)

0 Charles JOSLYN (100013322561905)

¢ Shalesha Renee [HUDSON] (1510578017)

¢' Blake HYNEK (100000545221409)

¢ Allex H'UBLY (100016996650297)

' ¢ Jay A JAIME [Jerry Austin RODR]GUEZ Jaime] (10000181r 1793095)

l David HUBLY (100012023506652)

l Natasha DJORDJEVIC (100000861552774)

48. Facebook records also showed which people Juan Castro had sent a “friend
request” to or received a “friend request” from on the Katherine Thomas account. These
records included those individuals listed above. The following list shows some of those
who either received but did not respond to Juan Castro’s Facebook friend request or
outright rejected Juan Castro’s Facebook friend request, indicating they may have
distributed heroin with Juan Castro in the past, but no longer wished to do business with
him, were using an alternate Facebook account, or did not recognize the new Facebook
account Juan Castro was utilizing:

0 Tim CRAWFORD (100007321574979)

l Tim CRAWFORD (100000859215933)

¢ Allex Annala [HUBLY] (100008229828661)

0 Allex Annala [HUBLY] (100006281329451)

- Megan CHAPMAN (100002260914787)

49. The last portion of the Facebook records was a chronological listing of
messaging strings, separated by individual Facebook accounts These messaging strings

were similar to text message conversations commonly found on mobile phones, though

AFFIDAVIT OF JEREMY TAN - 18 ' . UNITED STATES ATTORNEY
1201 PACrFIc AvENuF., SUTrE 700

TACoMA, W_AerNGTON 98402
(253) 428-3800

 

\O OO"--J G\ U'l -ld~ L)J [\) )-~

l\Jl\)l\Jl\JM[\Jl\)l\-JN_)-*»-lr-»-\\-\\-»-*»_~i-l»m
O<J-~]O\Lh-ll‘-WM>-*G\OOO-JO\Lh-l>-WNt-*O

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 20 of 51

these messaging conversations were between the Katherine Thomas account and the
Facebook friends listed above (the suspected heroin distributors for the DTO). Agents
conducted a review of the messaging section of the Katherine Thomas account records
and noted Some key items of information that were relevant to the investigation, with
particular regard to some of the CASTRO DTO members discussed in this Affidavit, as
described in the following paragraphs

50. ‘ Josh M_ENDIOLA: On December 2, 2017, MENDIOLA introduced
himself to Juan Castro as “Jay’s friend.” Agents believe MENDIOLA was referring to
Jerry` Austin RODRIGUEZ Jaime based on MENDIOLA’s description of
RODRIGUEZ’s then-residence, 10723 59th Ave. E, Puyallup, Washington.
MENDIOLAalso provided Castro with a description of his vehicle, a white Nissan
Maxima, and his address (7111 l93rd_ St. East, Spanaway, Washington). This
information coincides with MENDIOLA’s known address based on WADOL records and
public records `searches; as explained further in Sections VII (dd) & (ee), it appears
MENDIOLA was living with lake WILSON at that address at that time but is now
residing elsewhere On December 20, 2017, Castro sent MENDIOLA a picture of
Castro’s new “cousin” who would be arriving in the United States soon to deliver heroin
in the place of Jesus SARMIENTO. Agents reviewed this picture and positively
identified Arturo FRIAS Ceballos as the individual in the photograph, whom Castro was
calling “Luis.” On December 23, 2017, MENDIOLA sent a message to Castro which
read, “I have been slowing down and laying low hese [sic] last couple days One of my
dealers go [sic] caught so been taking it easy. . .” Two days after this messaging
exchange, MENDlOLA sent additional communications to Castro that complained about
the quality of Castro’s heroin. As agents continued to look through other messaging
exchanges with Castro, they noticed others were also complaining about the heroin
quality around that same time In their review of additional messages_between
MENDIOLA and Castro, agents noticed MENDIOLA referred Castro to the location of
13308 Meridian East, Puyallup, Washington (a Safeway parking lot where agents had

AFFIDAVIT OF JEREMY TAN - 19 UNITED STATES ATTORNEY
1201 PACLFIC AvENUF., SurrE 700

TACOMA, WASHINGTON 98402
(253) 428-3800

 

\OOO`~JO\M-Lb~)l\Jl-*

OO-~]O\U\-b-LHN’-‘O\DOO-JONM-l`-=DJNHCD

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 21 of 51

followed Castro’s courier to previously), discussed heroin pricing with Castro, and used
coded language to order heroin (using phrases like “ready for dar ”).

51. From these Facebook records, agents can account for Juan Castro supplying
MENDIOLA with no less than 330 grams of heroin in one month’_s time

52. Allex`HUBLY: On December 14, 2017, I-IUBLY asked Juan Castro about
the “blue pills” and if she could have more of those pills from Castro. Castro said he was
sold out but would have more on “Saturday._” HUBLY asked if the pills were “for sure
rea ,” and Castro replied, “llok [sic], this pills are manufactured in clandestine
laboratories these are not pharmaceutical.” Agents believe HUBLY and Castro were
likely discussing counterfeit oxycodone pills, based on HUBLY’s specificity with regard
to the color of the pills On November 24, 2017, HUBLY sent Castro a police report that
involved Blake HYNEK and another individual Based on that messaging conversation,
agents believe HYNEK likely introduced HUBLY to Castro, similar to the way HYNEK
introduced CHAPMAN to Castro.

53. From these Facebook records, agents can account for Juan Castro supplying
Allex I-IUBLY with no less than 561 grams of heroin in less than two months

54. Jegy Austin RODRIGUEZ Jaime: During a Facebook Messenger
conversation on November 27 and 28, 2017, Juan Castro told RODR_[GUEZ (using an
account in the name “Jay A Jaime”) the “work” was “very Slow” and he “needed more
people.” I believe this was Castro’s way of telling RODRlGUEZ that he (RODRIGUEZ)
needed to sell more heroin or lfind other distributors to sell more of Castro’s heroin.
RODRIGUEZ told Castro, “I have alot [sic] of customers undee [sic] me.” Castro
seemed to like RODRIGUEZ’s claim of having many drug customers and then offered to
provide RODRIGUEZ with a half-ounce of heroin on a “front.” This means Castro was
agreeing to provide RODRIGUEZ with the drugs without requiring RODRIGUEZ to pay
for them at the time of delivery

55. On December l, 2017, RODRIGUEZ provided Juan Castro with his phone
number (253-363-5327). Agents’ review of Facebook records found this number to

AFFIDAVIT OF JEREMY TAN - 20 UN|TED STATES ATTORNEY
1201 PACLFIC AvENUE, SuiTE 700

TACOMA, WASHrNGToN 93402
(253) 428-3800

 

\OOO'--]O`\Lh-llhwl\)r--

wmror\)r~ol~.)r\ol~.)l\)»_-»_-»_.»`_r»-»_~.~._.._-
OO-]O\Lh-E~UJNl-*C\DOO-]O\Ul-l`-‘~LAM»-C

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 22 of 51

coincide with RODRIGUEZ’s listed phone number. On December l, 2017,
RODRIGUEZ sent a picture of his house and (then-current) address, 10798 59th Ave.
East, Puyallup, Washington, to CASTRO. Agents have watched TVl travel to this
residence many times, using physical and electronic surveillance means On December
4, 2017, CASTRO provided an address to RODRIGUEZ of “23953 104th SE, Kent WA
98031.” Agents believe this residence was a possible drug stash house for the CASTRO
DTO, based on these messages Similar to Castro’s activities with MENDIOLA, on
December 20 2017, Castro sent a picture cf FRIAS to RODRIGUEZ and told
RODRIGUEZ, “Luis” had just arrived at the airport. From these conversations between
Castro and RODRlGUEZ, RODRIGUEZ seems to prefer his heroin in the form of
“stones” and not “powder” because the heroin is easier for RODRIGUEZ to sell in that
form.

56. From these Facebook records, agents can account for Juan Castro supplying
RODRIGUEZ with no less than 247 grams of heroin in just over one month.

57. Tim CRAWFORD: On December 22, 2017, Juan Castro messaged
CRAWFORD but never received a response Castro referred to CRAWFORD as
“amigc,” which is the same word Castro used to refer tc the UC in this investigation; he
also referred to almost all cf his drug customers as “amigos” or “arnigas.”

58. Blake HYNEK: On November 28, 2017, Juan Castro sent a photograph of
court documents to HYNEK. These documents involved HYNEK and another person; it
seemed as though the court paperwork was documenting HYNEK’s cooperation with
police regarding an apparent crime the other person had committed As described above,
agents know Allex HUBLY provided Castro with these materials on November 24, 2017.

59. On December 7, 2017 , Juan Castro told I-IYNEK, “we have m-30 pills `
(fentanyl).” HYNEK then asked Castro for “pure fentanyl powder,” but Castro told
HYNEK “that is too dangerous.” During a prior messaging conversation on December 4,

2017, HYNEK offered to provide Castro with fentanyl.

' AFFIDAVIT OF JER_EMY TAN _ 21 1 n UNl'l`ED STATES ATTOR.NEY

1201 PACLFIC AvENuE, SUITE 700
TAooMA, WAsi-llNoToN 98402
(253) 423-3300

 

\Q 00 '--_] Ch U‘l -l`-‘~.L)J I\J I-

NNNMNNNNl\)l-‘=_‘»~r-l»-\\-l»-\\-i_\»_~
OO\-IO\L)l-P-!JJNP'“D\DOO-JG‘\U\-IDUJN~*O

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 23 of 51

60. From the review of Facebook messages between HYNEK and Juan Castro,
and electronic surveillance of TV], agents believe Castrc’s couriers often delivered
directly to HYNEK’s residence On December 23, 2017, HYNEK complained to Castro
about the quality of some cf the heroin he had received from Castro. HYNEK sent
Castro three photographs of suspected rock heroin, and he did not seem to like this form
of the drug for distribution Castro told HYNEK the heroin might look different but the
quality was still excellent HYNEK told Castro that his customers preferred the form of
heroin that was easier to smoke Castro sent HYNEK a photograph of suspected heroin
powder as a way to confirm with HYNEK that his courier was about tc deliver the right
product to HYNEK. I-IYNEK confirmed the product was what he wanted Castro 7
subsequently directed HYNEK to a residence in Kent (“22919 112th Pl SE, Kent, WA
98031”) in order to conduct a drug transaction and possible exchange Castro called this
residence “my house” and said it was “better” for doing the deal. Agents had watched
TVl travel to this location during surveillance operations On January 1, 2018, HYNEK
told Castro he had more “clientele” for Castro. He then said, “The clients [sic] name is
Megan chapman [sic].” Castro subsequently informed HYNEK that he “added”
CHAPMAN on Facebook.

61 . From these Facebook records, agents can account for Juan Castro supplying
HYNEK with no less than 450 grams of heroin in one month’s time

62. Megan CHAPMAN: On January 1, 2018, Cl-IAPMAN introduced herself
tc .luan Castro as “blakes homegirl”; agents believe CI-IAPMAN was referring to Blake
HYNEK, based on their knowledge of HYNE-K’s drug relationship with Castro, the large
drug debt he owed to Castrc, and I-lYNEK’s association to CHAPMAN. On the
following day, CHAPMAN provided her phone number to CASTRO as “253-433-9044”
and her address as “19914 80th St. Ct E, Bonney Lake, WA 98391.” CHAPMAN’s
conversation string with Castro continued agents’ physical observations cf TVl on
lanuary 3, 2018. This messaging string referred to CI-IAPMAN physically meeting
Castro’s drug courier for a drug transaction in which CHAPMAN provided Castrc’s

AFFlDAVlT OF JEREMY TAN - 22 UNITED STATES ATTORNEY
1201 PAchlc AvENUE, SUITF. 700

TAcoMA, WAsHlNoroN 98402
{253) 428-3300

 

\DOO*-JU\U\-Phhil\)r-l

NNI\JI\JNNNI\)l~Jr-di-r-\>-\»-l)-\»-\')_s»_~w
OO‘~JO\U\-P»WN)-‘C\QOO\]O`\\A-l`-‘~WI\JI-‘CD

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 24 of 51

courier with $630. This was one of the only captured exchanges between Castro and
CHAPMAN via Facebook Messenger due to the timing of agents’ search warrant
execution; CHAPMAN introduced herself to the organization in January 2018, shortly
before Facebook provided this data to agents

63. Shalesha Renee [HUDSONl: Agents positively identified Shalesha Renee
as Shalesha Renee HUDSON from her Facebook and WADOL photographs From these
messages it looks like HUDSON and Juan Castro’s drug relationship began around mid~
November 2017. HUDSON typically ordered multiple pieces of heroin from Castro and
did so on a regular basis On November 27, 2017, Castro sent HUDSON a photograph of
the court document involving HYNEK and another person, and told her to “beware of
Blake” Castro also asked HUDSON if she was familiar with a man with the initials L.Y.
HUDSON said she was not familiar with that person.

64. HUDSON provided 35703 16th Avenue South, Federal Way, Washington,
as a safe address at which she and Juan Castrc’s courier could conduct their heroin
transactions; HUDSON indicated this address belonged to one of HUDSON’s friends

65. From December 19 to December 22, 2017, Juan Castro confronted
HUDSON about her buying heroin from other pecple, which HUDSON acknowledged
She then ordered one anda half pieces of heroin (approximately 38 grams) from Castro
and had his courier deliver the drugs to her hotel room in Tacoma. Castro sent her a
picture of his “new cousin,” FRIAS, After the deal, HUDSON complained to Castro
about the quality of the product and Castro assured her it was “the Same.” HUDSON
then inquired as to “how much” Castro would charge “for 10 pieces” (approximately 250
grams). Castro replied, “91<,” which l believe meant $9,00().00.

66. On December 22, 2017, I-IUDSON told Juan Castro to send his courier to
HUDSON’s “house on 43rd.” Frcm the messages that followed, agents determined
HUDSON was referring tc a residence near 43rd Street and Portland Avenue East-, in

y Tacoma, Washington. Agents had seen TVl travel to this area on several occasions and

remain in place for short durations of time, consistent with drug trafficking activity.

AFFIDAVlT Ol~` ]EREMY TAN - 23 _ UNITED STATES ATTORNEY
1201 PAcu=ic AVENUE, SUITE 700

TAcoMA, WASHrNcToN 98402
(253} 428-3800

 

\DOO\JO\U\-ld-L)JN'-*

l\Jl\Jl\Jl\Jl\JNl\Jl\Jl\Jv-\H\-»-ii_dl-\n-I»-»-i-
DO‘-iO\U\-ILLJJN»-*O\OOO-~JU\U\-D~LHNI-‘C

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 25 of 51

67 . Frcm these Facebook records, agents can account for Juan Castro supplying
HUDSON with no less than 675 grams of heroin over the course of a month and a half.

68. Charles JOSLYN: On December 27, 2017, Juan Castro and JOSLYN
initiated their Facebook Messenger conversation JOSLYN told Castro he lived in
Bonney Lake, Washington and said he was “Jessie’s cousin.” Agents believe JOSLYN
was referring to an individual with the initials .l..l.K., based on J.J.K.’s Facebook
friendship with Castro. JOSLYN attempted to call Castro, but Castro did not answer.
Castro then told JOSLYN he does not understand English but is able to use Google
translate JOSLYN asked Castro if he could supply crystal methamphetamine in addition
to heroin Castro told him he could only supply “dark,” meaning heroin JOSLYN asked
about Castro’s working hours and Castro told JOSLYN that he distributes drugs between
the hours of 8:00 a.m. and 9:30 p.m. JOSLYN and Castro also arranged a drug deal on
this date (one that occurred at the Target store located at 26301 104th Ave. SE, Kent),

- during which JOSLYN explained it would be better to do the deal in TV] because

JOSLYN_ had brought his children with him and they were in his car already, occupying
space JOSLYN described his vehicle as a “dark blue 92 Acura legend.“ l
69. On December 30, 2017, JOSLYN provided his address to .luan Castro as

“209 2lst Ave. SW, Puyallup, Washington”; the conversation suggested the drug
transaction occurred at JOSLYN’s residence JOSLYN seemed to typically receive 12 to
50 grams of heroin at a time from Castro, though on December 30, 2017, JOSLYN
inquired about Castrc’s pricing on “quarter pounds” or “100 grams.” Castro told
JOSLYN it would be $4,300 and JOSLYN thought that price was too much. JOSLYN
tried to negotiate with Castro and bargain him down to $3,600 for 100 grams of heroin
Frorn the messaging data agents received, it did not look like Castro ever responded to
that request TVl was once again referenced in this conversation string.

` 70. From these Facebook records, agents can account for Juan Castro supplying

JOSLYN with no less than 65 grams of heroin in the span of one week.

AFFlDAvIT oF JEREMY TAN - 24 ` curran sums Arromvsv
` 1201 PAClFlC AvENuE, SUITE 700

TACoMA, WAsI-nNGToN 98402
(253)428-3300

 

\OD€--]O\U`l-D-L)JN»-~

NNN_M[\JMI\JM[\)»-\>-ll~»-»H»->-»_¢v-dr-a
00 ‘--] O'\ U'l h UJ N l_‘ ':»`l \D OO"---.i O'\ Ul -P- bi l\J >--\ C

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 26 of 51

71. Since execution of the search warrant on the Katherine Thomas account in
January 2018, agents have obtained search warrants for eleven Facebook accounts used
by the Castro brothers Katherine Thomas, Juan Andres Castro Valenzuela, Florencio
Castro Valenzuela, Annel Baker,2 Rebeca Spencer, Alissa Keyser, Gina Morris, Chris 7
I-Icldford,3 Rudy Jackson, Steve Larson, and Tom Ryan. All of the accounts were linked
to each other and/or the Castrcs by information either from CSl, data indicating they
were accessed by the same electronic device, common “friends” lists, or some

combination of the above. All cf the search warrants were issued by federal Magistrate

Judges in this District.
e. Agents Identzjj) Juan Castro ’s New Cuur‘ier and Conduct another
Undercover I’urchase

72. Juan Castro sent a picture of SARMIENTO’s replacement (whom he called
“Luis") to many of his Washington-based distributors via Facebook Messenger.' These
Facebook records also showed Castro searched for “Luis Ortiz Zavala,” “Arturo Zavala,”
and “Arturo Ortiz Zavala,” all on the same day,` in early December 2017. Agents `
suspected these searches reflected Castro’s attempts to locate “Luis” on Facebook.
Agents searched law enforcement databases using these names as a way to compare any
photos they found to the photos of “Luis” which Castro had provided to his Washingtcn _
distributors Agents were able to identify “Luis” as Arturo FRIAS Ceballcs from this
process n

73. Agents soon found FRIAS was living with LOPEZ at the DTO’s stash
house, 22025 100th Ave. SE, Kent, Washington, and was driving TVl just as

 

2 Agents did not receive any results from the search warrant of this acccuut, Facebook representatives said they
could riot process the request because the “Annel Baker” account no longer existed and no historical data was
available

3 Agents did not receive any messages in the returned materials from Facebook for the Chris Holdford accountl
Facebook support personnel stated that one explanation for the absence cf data would be that the user deleted all of
hisfher conversations over Facebook Messenger.

AFFIDAvIT oF JEREMY TAN - 25 UNITED STATES ATTORNEY
1201 PACIFIC AvENUE, SuTrE 700

TACOMA, WAsHlNGToN 98402
(253) 428-3800

 

‘~DOO'--.]G\Ul-ld-L)Jl\)»-~

NMNNNNNNMP_‘P_‘P-*P-“P-lhd>-\|_p_lp_n
OO\IO\M-IL~UJI\Jl-‘D\DOO~JO\M-D~UJNHO

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 27 of 51

SARMIENTO previously had. Agents conducted another undercover purchase of
powder heroin from the DTO at the end of January 2018. FRIAS showed up to the
purchase in TVl and delivered 87.5 gross grams (with packaging) of suspected heroin tc
the UC. This substance field-tested positive for the presence of heroin

74. About a week later, Juan Castro contacted the UC from a new Mexico-
based phone number (52-668-168~7860), but then did not respond to the UC’s subsequent
messages Agents continued to conduct physical and electronic surveillance of FRIAS
and L()PEZ during this time Agents watched FRIAS make suspected deliveries to many
cf the already-identified Washington-based distributors for the DTO, and watched
LOPEZ make routine trips to locations in Seattle and Everett, Washington. Agents
conducted research on these locations and found that one of them, 314 N l33rd St.,
Seattle, Washington, belonged to Rolando ESPINDOLA Hemandez and Jessica
JOHNSON, and the other previously belonged to Jaime HEREDIA Castro.'

75. Working with their law enforcement counterparts in Snohomish County,
Washington, agents learned ESPIN'DOLA and JOHNSON had been identified as money
launderers in several prior and unrelated investigations involving Mexican DTOs
operating in Western Washington. Agents also learned HEREDIA was identified during
a previous police investigation as a heroin supplier to several Mexican DT()s operating in
Snohomish and King Counties (in Washington).

76. Agents attempted to have the UC purchase fentanyl pills from Juan Castro
in February 2018, but that deal ultimately fell through Castro also told the UC he would
be traveling up to Washington, through Arizona, in the middle of February 2018. The
UC planned to meet Castro in person during his visit to Washington. Things were
progressing nicely for the UC, considering his/her relatively new status within the DTO.
Unfcrtunately, Castro stopped talking to the UC in mid-February 2018, right after they
made their loose arrangements to meet.

77. Agents continued their physical and electronic surveillance of the DTO-
members in Washingtcn throughout _February, March, and April 2018. They watched

AFFIDAVIT OF JEREMY TAN _ 26 ~ UNITED STATES ATTORNEY
1201 PAClric AvENuE, SUiTE 700

TAcoMA, WAerNGToN 98402
(253) 428-3800

 

‘~DOO'--]O`x\}!-l=\l.a~.l[\.)i-

OO-JO\LLJ§LJJl\Jt-*O\DOO-JO\U\-P\L»JNh-‘CD

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 28 of 51

LOPEZ continue to make routine trips up to ESPINDOLA/JOHNSON’s residence 314
N 133rd St., Seattle, Washington, and HEREDIA’s previous residence in Everett. These
trips were always of short duration and often LOPEZ would drive directly back to his
residence after these trips As time went on, FRIAS moved to an apartment complex in
Kent, Washington, and LOPEZ moved to an apartment in Auburn, Washington. The two
continued to use the identifiedDTO stash house, 22025 100th Ave. SE, Kent,
Washington.

7 78. ln March and April 2018, agents executed another search warrant on the
Katherine Thomas Facebook account as well as search warrants on five additional
accounts used by the CASTRO DTO, including accounts in the names of ‘fGina Morris,”
“Alissa Keyser,” “Florencio Castro Valenzuela,” and “Juan Andres Castro Valenzuela.”
The data retrieved from these Facebook accounts proved to be just as useful as agents’ _
initial search of the Katherine Thomas account These records showed the CASTRO
DTO was using the_Florencio and .luan Castro Facebook accounts in conjunction with
several other Katherine Thomas-equivalent accounts (i.e., the Gina Morris and Alissa
Keyser accounts) to communicate with local distributors Agents also executed a search
warrant on TV2 after it broke down and found documentation linking LOPEZ to
HEREDIA inside the abandoned vehicle

79. Agents continued their investigative efforts in this manner for about two
months The combination of physical and electronic surveillance used in conjunction
with telephone tolls analysis and Facebook research provided agents with a basic
understanding of the CASTRO DTO’s operations

80. In April 2018, Juan Castro gave CSl a phone number for his cousin
“Carlos,” and had CSl assist “Carlos” and FRIAS with registering a vehicle (a white
2008 Honda Accord now bearing Washingtcn license BIN4395, i.e., TV3) in
Washington. In exchange for helping “Carlos” and FRIAS with the vehicle registration
CSl received about 50 grams of heroin from them. Through AZ licensing records for the
vehicle (prior to its registration in Washington) and a photograph associated with a 2013

AFFIDAVIT OF JEREMY TAN - 27 UNlTED sTA"rEs ATTOR_NEY
' 1201 PACLFIC AvENUE, SUITE 700

TAchA, WAerNotoN 93402
(253) 428-3800

 

\DOO‘-~IG\U'I-I=hb~)[\.)i--l

MMNNNNNMMHr-\»_\-\»-\HFI-¢>-¢H
OO\JO\MLWN’-‘C\DOO-JO\Lh-P‘~Wl\)>-‘C

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 29 of 51

CBP arrest, agents identified “Carlos” as Juan Jose HIGUERA Gonzalez. By the end of

April 2018, the DTO had again cycled out its local members and Daniel ROCHA

replaced Carlos LOPEZ, and Juan HIGUERA replaced FRIAS. In May 2018, agents

identified HIGUERA’S phone number (Tr19) through rolls analysis aha in runs 2018

conducted another UC purchase of heroin from the DTO. HIGUERA, using TT19 and in

TV3, delivered the drugs to the UC. Thus began the wiretap phase of the investigation
VI. AUTHORIZED INTERCEPTI()NS OF CASTRO DTO MEMBERS

81. On June 27, 2018, the Honorable Ronald B. Leighton, United States 4
District Judge for the Western District of Washington, signed an Order authorizing the
initial interception of wire and electronic communications over TT19, used by Juan l
HIGUERA Gcnzalez. The interception of TT19 began on June 27, 2018_, and ended on
July 9, 2018. These interceptions helped gather evidence against several local
distributors for the DTO and helped agents obtain court authorization to intercept one of
ROCHA’s phones 1 n l

82. On July 10, 2018, the Honorable Ronald B. Leighton, United States District
Judge for the Western District of Washington, signed an Order authorizing the initial
interception of wire and electronic communications over TT24, a phone used by ROCI-IA
(at that time, referred to as Jorge Robles Perez). The interception of TT24 began on .luly
ll, 2018, and ended on July 16, 2018, when ROCHA stopped using TT24 following an
unsuccessful surveillance event on July 14, 2018. Despite the short duration of the
interception period, the intercepted communications over TT24 showed ROCHA was
clearly using TT24 to facilitate drug trafficking activities for the CASTRO DTO.

83. Agents were able to intercept suspected drug-related communications
between ROCHA (TT24) and other CASTRO DTO members including HEREDIA
(TT25), a man then known only as “Manuel,” but later identified as Manuel LOYA Soto
(TT27), and a man then known only as “Lec” but later identified as Leonel Sillas
Berrelleza (TT28). These intercepted communications clearly identified Sillas as
ROCHA’s Mexico-based manager and a coordinator for the DTO. The intercepted

AFFIDAVIT OF JEREMY TAN - 28 - UNI`TED STATES ATTORNEY
' - 1201 PAC!F|C AvENUE, SurrE 700

TAcoMA, WAsHINoToN 93402
(253) 428-3300

 

NMMNMN[\JNM>-\l_r-l)-\\-l»-\l-\l-\H»-\
OO‘\JC'\UI-PLH\\)*_‘O\OOO*-JO\'»A-P‘~WNHD

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 30 of 51

' communications over TT24 helped agents observe a delivery of at least nine kilograms of

heroin, 12,000 pills, and an undetermined amount of crystal methamphetamine to
ROCHA on July 13, 2018. Agents used the intercepted communications over TT24 in
conjunction with physical and electronic surveillance to watch ROCHA, H_EREDIA, and
LOYA during suspected heroin and pill deliveries Agents also used intercepted
communications over TT24 to anticipate and then observe the activities of these same
individuals with great success Unfortunately, during one such attempt at the coordinated
use of intercepted communications over TT24 with surveillance ROCl-IA detected an
agent’s presence ROCHA then stopped using TT24 entirely at Sillas’ direction, changed
the location of his drug stash (at least temporarily), and most likely notified HIGUERA,

'HER_EDIA, and LOYA of this incident since HIGUERA and LOYA got new vehicles

and phone numbers shortly thereafter.

84. On August 20, 2018, the Honorable Ronald B. Leighton, United States
District Judge for the Western District of Washington, signed an Order authorizing the
initial interception of wire and electronic communications over TT25, TT31, and TT32,
used by Jaime HEREDIA, Daniel ROCI-lA, and Manuel LOYA, respectively The
interception of wire and electronic communications over TT25 began on August 20,
2018, and ended on August 23, 2018. Agents did not activate the interceptions of TT31
and TT32 because data from pen registers/trap and trace devices and location monitoring
indicated ROCHA and LOYA, respectively, were not using those phones by the time
agents received court authorization to intercept them. Agents gained little additional
information from such a short period of interception over TT25 (HEREDIA). However,
agents were able to identify further HEREDIA’s position within the DTO, and confirmed
some of the unidentified individuals using pre-paid phone numbers in contact with
HEREDIA were for drug trafficking purposes

85. After HEREDIA stopped using TT25, agents located a new phone number
used by I-IEREDIA and began intercepting wire and electronic communications over
another of ROCHA’s phones, TT43. On August 28, 2018, the Honorable Ronald B.

AFFIDAVIT OF JEREMY TAN - 29 UNI`TED STATES ATTORNEY
' 1201 PAchlC AVENUE, SurrE 700

TACOMA, WAsmNoToN 98402
(253) 428-3800

 

\ODC|‘-JO\U!-h-L)J[\)»--

M[\.)MN[\JNMMN)-»r-l»-\»da-\\-»-ll->-Ml-»
OQ-JO\M-l>-DJNP“*C‘~OOO\JO\M-P\L)JN>-‘O

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Pag_e 31 of 51

Leighton, United States District Judge for the Western District of Washington, signed an
Order authorizing the initial interception of wire and electronic communications over
T'l`43 (ROCHA). The interception of TT43 began on August 29, 2018, and ended on
September 4, 2018, though agents believe R_OCHA likely stopped using the device on the
morning of September 1, 2018. These interceptions even for this brief period, greatly
helped agents in their investigation in that they helped identify several previously
unidentified lor unknown members of the DTO, and helped identify their roles in the
DTO. These interceptions helped agents anticipate Carlos LOPEZ’s return to Western
Washington--and then observe his pick-up at the Seattle-Tacoma lntemational Airport.
lntercepted communications over TT43 also helped agents identify Oscar Humberto
CARRILLO Salcedo (using TT50 at that time) as a bulk cash smuggler for the CASTRO
DTO and served to identify previously unknown hi gh-volume drug distributors for the
DTO such as Hector Manuel URlAS Moreno (then known only as “Teto”) and Michael
lohn SCOTT and his wife, Esther La Rena SCOTT. _

86. The intercepted communications between the distribution hub for Western
Washington (RC|CI-IA, TT43) and the distribution manager in Mexicc (Sillas) provided
agents with a detailed understanding of what types and how much of each drug ROCHA
maintained during the time agents were intercepting communications over TT43. Thel
intercepted conversations also provided agents with detailed knowledge cf how much
money the DTO earned from the sale of their drugs On one day, ROCHA and Sillas
even carried out a meticulous accounting of all the drugs and money ROCl-IA was
supposed to have delivered, maintained, or transferred to others over the past month cr
so. This meticulous accounting allowed agents to seize those same accounted-for drugs

and money from ROCHA’ residence when he and LOPEZ were not present.4- Agents

 

4 Agents obtained a delayed-notice search and seizure warrant for ROCHA’s residence from the chorable David
W. Christel, United States Magistrate Judge for the Western District of Washington, on August 31, 201 B, and
executed the warrant that same evening

A F F _ UNITED STATES ATTORNEY
. IDAVIT OF JEREMY TAN 30 - 1201 PACIFIC AvENUE, SuITE 700

TACoMA, WAerNoroN 98402
(253) 428-3300

 

\~DOO*-]O\U\-h-WN»-*

N l\~> l\-) [\J l\-) I\J [\J l“~.) l\-J i-¢` )-- r- »-1 r- i- i-\ r-l id »-
OO "-1 O`\ U“l -P\ Lr) N |_‘ CD \D _OG "--1 O\ "~J\ -D~ L»J N 'd o

 

 

Case 3:18-mj-05279-TL'F Documentl Filed_12/O4/18 Page 32 0f51

recovered over a kilogram of suspected heroin, some suspected crystal
methamphetamine over 3,200 genuine or counterfeit oxycodone pills, and over 3160,000
in cash from this seizure. Agents believe this seizure, on August 31, 2018, is what
ultimately caused ROCHA to stop using TT43 during the morning of September 1, 2018.

87. LOPEZ then took over ROCHA’s job duties for the DTO in Western
Washington, and ROCHA returned to Mexico shortly thereafter. On September ll,
2018, the Honorable Ronald B. Leighton, United States District Judge for the Western
District of Washington, signed an Order authorizing the initial interception of wire and
electronic communications over HEREDIA’s then-current phone (TT46), just after
LOPEZ had reclaimed his role as distribution hub for the DTO in Western Washington.
]nterceptions_over TT46 began on September 13, 2018, and ended on October ll, 2018.
These intercepted communications almost mirrored the intercepted communications over
TTZS (HEREDIA). HEREDIA used TT46 to facilitate his drug trafficking activities, like
taking heroin and pill orders from his customers and speaking with the Western
Washington distribution hub (Carlos LOPEZ, TTSl) about his supply needs. HEREDIA
also used TT46 to speak with other suspected higher~level members of the DTO in
Mexico and money launderers who were previously unknown to agents

88. On September 24, 2018, the Honorable Ronald B. Leighton, United States
District Judge for the Western District of Washington, signed an Order authorizing the
initial interception of wire and electronic communications over URIAS’ phone (TT48),
CARRlLLO’s phone (TT50) and LOPEZ’s phone (TTS]). interceptions over TT48 and
TTSl began the same day, and ended on October_l?, 2018. Interceptions over TT50
began on September 26, 2018, and ended on September 28, 2018 (although agents
believe CARRILLO stopped using his telephone on September 26, 2018). The
intercepted communications over TT48 and TTSl helped agents identify over 20
additional members of the DTO, including high-volume heroin, crystal
methamphetamine, and pill distributors in Western Washington; solidify the connection
between Sillas and other high-ranking members of the DTO in MeXico; identify and

AFFIDAVIT OF JEREMY TAN - 31 UNITED STATES ATTORNEY
. 1201 PACIFIC AvF.NUE, SUrrE 700

TACOMA, WAerNGTON 98402
(253) 428-3800

 

\DOO-~]O`\U\-D~LMNl-

NNMN[\)[\JN[\Jl\Ji-\>-l»d»-l»-l\-n)-\»-r-\»_
00 '---] O‘\ 'J`¢ -l=h '.)J l\J '-‘ C"~D 00 --l O\. U\ -[=\ L.»J N ’-* O

 

 

Case 3:18-mj-05279-TLF Document 1 Filed 12/04/18 Page 33 of 51

gather evidence against bulk drug smugglers from Arizona and California; and, most
notably, identify CAR_R_[LLO’s new phone (TT62).

89. On October ]8, 2018, the Honorable Ronald B. Leighton, United States
District Judge for the Western District of Washington, signed an Order authorizing the
initial interception of wire and electronic communications over CARRILLO’s current
phone (TT62). Interceptions began on October 18, 2018, and ended on November 17,
2018. Interceptions over TT62 helped agents identify, or begin to identify, additional
members of the DTO in Western Washington and elsewhere l

90. On November 2, 2018, the Honorable Ronald B. Leighton, United States
District Judge for the Western District of Washington, signed an Order authorizing the
initial interception of~wire and electronic communications over Juan Carlos AVILES
Berrelleza’s telephone (TT66). Interceptions over TT66 began on November 6, 2018,
and ended on November 8, 2018, when AVILES stopped using the phone.

91. On November 14, 2018, the Honorabl'e Ronald B. Leighton, United States
District Judge for the Westem District of Washington, signed an Grder authorizing the
initial interception of wire and electronic communications over Carlos Alej'andro
CASTRO Perez’s phone (TT69) and Carlos LOPEZ’s current phone (TT"/'O), as well as
the initial interception of wire communications over Grcgory WERBER’s phone (TT37).
Interceptions began on that same day and, With respect to TT37 and TT69, are ongoing.
Carlos LOPEZ stopped using his phone (TT?O) on or about Novernber 16, 2018, after
Sillas advised him of the police search warrant that was executed on Cesar LOYA’s
residence on November 15, 20]8.

92. On November 19, 2018, the Honorable Ronald B. Leighton, United States
District Judge for the Western District of Washington, signed an Order authorizing the
initial interception of wire and electronic communications over Martin GONZALEZ’s
phone (TT63), and the initial interception of wire communications over Ramon
PUENTES’ phone (TT64). Interceptions over TT63 began on November 20, 2018, and
ended on November 28, 2018, when law enforcement arrested GONZALEZ as he was on

AFFIDAVIT OF JEREMY TAN - 32 UN!TED STATES ATTORNEY
1201 PACrFIc AvnNUE, SUiTE 700

TAcoMA, WASHINGTON 98402
(253) 428-3800

 

\DOO~JO\M~|Z=~W[‘J'-‘

MN[\){\)NA[\)[\)[\J[\J»-l>-\»-l»-\»_»_\»_\»_l»_~,_i
OO~`]O\LALWM>-*O\DOO\]G\U\-LWN'-*C

 

 

Case 3:18-mj-05279-TLF Document 1 Filed 12/04/18 Page 34 of 51

his way to deliver multiple kilograms of heroin to the CASTRO DTO. Interceptions over
TT64 began on November 26, 2018, and are ongoing
VII. PROBABLE CAUSE FOR THE LOCATION TO BE SEARCHED

93. The following paragraphs are offered m support of my belief that probable
cause exists to believe that the Holiday Inn Express and Suites, 2515 196th St.
Southwest, Room 210, Lynnwood, Washington, contains evidence, fruits and/or
instrumentalities of drug trafficking and money laundering crimes committed by the
CASTRO DTO in violation of Title 21, United States Code, Sections 841(21)(1), 843(b),
846, and 952, and Title 18, United States Code, Sections 1956 and 1957.

94. As stated above, the intercepted calls, surveillance observations, real-time
tracking data, confidential source information, and enforcement activities described
herein do not encompass all of the information agents have collected concerning the
instant investigation Rather, I have set forth only the facts that I believe are essential to
establish the necessary foundation for the issuance of the requested search warrant. As
such, I have included in this Affidavit several examples of drug-trafficking activity as
they relate to Andrew and Brittany KRISTOVICH, whom l believe reside in the Holiday
Inn Express and Suites, 2515 l96th St. Southwest, Room 210, Lynnwood,
Washington. The examples below are only a representative sample of the evidence
gathered during the entire investigation

95. On August 30, 2018, agents intercepted an outgoing call (Session 74 over
TT43) to Mexico-based DTO manager Sillas from Daniel Osvaldo ROCHA Lopez
(TT43). During that call, Sillas told ROCHA “Teto” wanted 6,000 pills. Immediately
following Session 74, Sillas also provided ROCHA with “Teto’s ” cellular phone number,
360-429-9060 (T'l`48). Agents later identified “Teto” as Hector Manuel URIAS Moreno
by comparing photographs taken of “Teto” during surveillance to URIAS’ WADOL
photograph Based on intercepted communications over TT43, agents know ROCHA
successfully delivered 6,000 pills to URIAS, and URIAS paid ROCHA $34,850 in drug
money later that same day.

AFFIDAVIT OF JEREMY TAN - 33 UNITED STATES ATTORNEY
1201 PACLFIC AvENUE, SuITE 700 7

TACOMA, WAerNGToN 98402
(253) 423-3800

 

\DOO~JO\U\-l=»b-J[\J»-

[\JN[\J[\J[\J[\)[\)[\)\\J>-\»-r-¢)-\l-)-\i-l»-l»d»-l
OO‘-]O`\Ul-PWNP“*O\ODO‘-JO`\LA-P~UJNH©

 

 

CaSe 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 35 of 51

96. On September 12, 2018, Special Agent DelVecchio received authorization
from the Honorable David W. Christel, United States Magistrate Judge for the Western
District of Washington, to activate real-time tracking of TT48. On September 24, 2018,
Task Force Officer (TFO) Anthony Nisco and l followed tracking data for TT48 and
simultaneously observed a black 2007 Kia Rondo bearing Washington license BLE9305
(TV7) at Several locations near TT48. Subsequently, TFO Nisco and I identified URIAS
as the user of TT48. TV7 came back registered to URlAS at 428 105th St. SW, Everett
Washington. Physical surveillance further identified 428 105th St. SW, Everett l
Washington, as URIAS’ residence 1

97. On September 24,'2018, United States District Court Judge Ronald B.
Leighton (Western District of Washington) signed an Order authorizing the initial l
interception of wire and electronic communications for TT48. Agents subsequently
observed UR]AS utilizing TV7 and TT48 to coordinate and execute drug transactions for
the CASTRO DTO during the authorized period of interception n

98. For example, on September 28, 2018, at 8:06 p.m., agents intercepted an
outgoing call (Session 531 over TT48) from URIAS to Carlos Eduardo LOPEZ _
Hernandez (TTSl), which was right after LOPEZ had received a bulk drug resupply from
a suspected bulk drug smuggler, Hector JACOBO Chairez. During Session 531, URIAS
told LOPEZ, “Irwas told to give you a call to go over there, so you can give me
something.” URIAS went on to say he was instructed to, “make the arrangements and
get some paste.” LOPEZ sounded slightly confused upon hearing this, but once URIAS
clarified by saying, “of the same ones that l get,” LOPEZ seemed to understand Agents
believe URIAS was referring to counterfeit oxycodone pills during this conversation,
based on Sillas’ past comments to ROCHA (i.e., Session 74 over TT43,` referenced
above) and physical and electronic surveillance URlAS and LOPEZ agreed to meet at a
Wal-Mart in Renton, Washington. l l

99. Agents observed URIAS (TV'?) anive at the previously agreed-upon
Renton Walmart. Agents then observed LGPEZ, through physical and electronic

AFFIDAvIT_ oF JEREMY TAN - 34 UNITED STATES ATTORNEY
1201 PAC[FIC_AVENUE, SUITE 700

TACoMA, WAsnlNoroN 98402
(253] 423-3800

 

\DOO*-~]O\Kh-Pb-)l\)l-\

l\-) N-l\) i\) l\J l\) l\-) l\) l\) 1- 1-1 1- 1-\‘1- 1-1 1- 1- 1_1 1_1
OO"~]O`\Ul-ld-UJ[\)I-‘O\DCO`JO`\'J!-PL»JN’_*O

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 36 of 51

surveillance, drive TV4 to the same Walmart. After LOPEZ arrived, I observed him exit
TV4 and walk over to TV7 (URIAS’ vehicle), at which point he got into URIAS’
passenger seat carrying a ba.g. Shortly after, I observed LOPEZ exit TV"/’ and return to _
TV4. Both TV4 and TV7 then left the Walmart. Agents maintained surveillance on TV7
utilizing physical and electronic means, as it returned to 428 105th St. SW, Everett
Washington. Af`ter receiving this suspected drug resupply from 'LOPEZ, UR_IAS went on
to conduct suspected drug-related deliveries to some of his associates, including Andrew
KRISTOVICH, that very same night, based on intercepted connnunications over his
phone (TT48) in conjunction with physical and electronic surveillance

100. Intercepted communications over TT48 have shown URIAS is primarily a
high-volume drug distributor, with connections to DTO managers in Mexico. URIAS
and LOPEZ likely share the same source of supply and, thus far, it appears as though
URIAS receives most of his drugs from LOPEZ. URIAS has several high-volume pill
redistributors including Andrew Cain KRISTOVICH and his wife, Brittany Renae
KR_ISTOVICH. Based on intercepted communications over TT48, agents believe URIAS
has supplied the KRISTOVICHS with crystal methamphetamine and heroin inn addition to
a large number of counterfeit oxycodone pills (likely made with fentanyl). Andrew
KRISTOVICH even asked URIAS if he could supply 1,000 to 2,000 pills per day to just
KRISTOVICH.

101 . Agents first intercepted KRISTOVICH (aka “Mentas,” the Spanish word
for “mints”) over TT48 on September 25, 2018. Before that time, agents did not know of
KRISTOVIC_H’s involvement with the DTO. I-Iis initial messages to URIAS were
complaints about a recent batch of pills (or “mints”) he had received from URIAS-_
15000 pills to be precise. These “mints” were apparently burning the throats of
KRlSTOVICI-l’s customers KRISTOVICI-l said the pills were a different color than the
“good” ones URIAS had previously delivered, and these bad pills had a smaller stamped

emblem.

AFFIDAVIT OF JEREMY TAN - 35 UNlTED STATES ATTORNEY
1201 PACIF[C AvENuF_, SUITE 700

TACoMA, WAsi-eroToN 98402
(253) 428-3800

 

\DOG--JO\Lh-lhbl[\)i-~

[\~J N l`\J l\J l\) l\) l\) N l\`»‘ »-* 1-- )-1 1- 1- >-* )-1 1- 1-¢ 1_¢
00 \-] O*\ U'\ '-P‘~ 143 l\) *_‘* CD \-O 00 "--1 O`\ £h -l'l'h 93 l"J '-" C

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 37 of 51

102. lt took several days and many text messages between URIAS and
KRlSTOVICH to get this problem solved. During this time, KRISTOVICH told URIAS
he (KRISTOVICH) would need URLAS to supply him between 1,000 and 2,000 pills per
day (Session 316 on TT48). KRISTOVICH said he would need “60,000 a month” based
on his current trend in sales. Eventually, URIA_S received a resupply of pills from
LoPEz end delivered soo pine re KRisrovrcH er en amended say head in Betheii,
Washington. Agents also intercepted KRlSTOVICI-I asking URIAS (TT48) for “4
ounces of ice” (crystal methamphetamine) on multiple occasions, heroin (“coffee”), and
more pills (regularly). 7

103. Agents conducted physical and electronic surveillance of URIAS during at
least two of his visits to KRISTOVICH at that Extended Stay hotel before agents had
identified KRISTOVICH. Agents later served a subpoena on the hotel and'found
KRISTOVICH’s room (Room 419 per Session 189 and other sessions over TT48) was
rented under the name of Brittany KRlS’l`OVICH. Agents confirmed Brittany was
staying in the room by physically knocking on the door and observing her answer. Public
database research showed Brittany is married to Andrew K_RISTOVICH. Based on
Session 722 on TT48, agents know Brittany is also involved in KRISTOVIQH’s drug
dealing. Brittany also implicated her husband as the user of 206-702-7398. Session 722
was a text message reading as follows: “Do we owe anything? Going to ask for piece of
coffee but pay you later if not this is his wife.” Agents believe Brittany
KRISTOVICl-I was using Andrew’s phone in this instance, to ask URIAS for 25 grams of
herein (er “e piece er eefree"). `

104. During the last four days of authorized interceptions over URlAS’ phone
(TT48), KR]STOVICH requested 1,000 pills from URIAS at least one time on each of
those days. These requests were consistent with KRISTOVICH’s earlier claims to _
URlAS that he would be able to sell at least 1,000 pills per day_and up to 2,000 if
URIAS could steadily supply them. Based on tracking data for TT48 and intercepted
communications over TT48, agents believe URIAS supplied KRISTOVICH with 2,000

AFFIDAVIT OF JEREMY TAN - 36 UNITED STATES ATTORNEY
. ' 1201 PAchlc AvENUE, SuiTE 700

TAcoMA, WAsl-erGToN 98402
(253) 423-3800

 

\OOO\-]O\Ul-LL»JM»-\

Ni\)wi~.)i~.)r~.)ioi\)'ro,-r»-`._-_-._-_i._-._.._,_.
ec~dc\m.l>o)io-O\ooo\.iosw.n.wm»-\<:)

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 38 of 51

pills during this four-day period. For instance, during Session 1236 on TT48 (intercepted
on October 8, 2018), URIAS asked KRISTOVICH, “How are you?” KRISTOVIC_H
replied, ‘Hey man! I’m alright dude. l need a thousand.” URIAS then said, “A
thousand? Okay. I’ll see you.” Tracking data for TT48 during that 'call showed URIAS
was at his residence in Everett, Washington. After that call, TT48’s tracking data showed
URIAS left his residence and drove to the Extended Stay Hotel located at 923 228th
Street Southeast, Bothell, Washington. TT48’s tracking data showed the device was at
the hotel at 3:15 p.m., and, based on my training and experience, l believe URIAS
traveled there to supply KRISTOVICH with 1,000 counterfeit oxycodone pills.

105. On October 21, 2018, at 6:24 p.m., tracking data associated with TV7
(URIAS’ vehicle) indicated URIAS was at the Public Storage-facility located at 1715
228th Street, Bothell,. Washington.' Tracking data showed TV7 remained at the entryway
of the facility for around ten minutes and then traveled through the entry gate, where it
then stopped in the center area of the facility for about another ten minutes. This Public
Storage facility is very close to the Extended Stay hotel where agents believe _
KRISTOVICH and his wife were residing at that time Agents believed U'RIAS traveled
to this location to conduct a drug transaction with KRISTOVICH.

106. On October 30, 2018, agents reviewed the video surveillance footage from
this Public Storage business on October 21, 2018, and confirmed TV7 waited at the
entryway to the facility for about ten minutes before it drove past the gated entryway.
This footage also showed Andrew KRISTOVICH’s vehicle,_ a 2002 silver Mercedes
3204D bearing Washington license AYT2335 (TV12), arrived at the location about ten
minutes after TV7 had initially arrived. TV12 and TV7 drove into the facility and parked
in close proximity to Unit 0063. This also explained why TV7 remained at the entryway
to the facility for ten minutes_URIAS was waiting for KRISTOVICH to arrive.

107. Agents obtained a delayed-notice search warrant for Unit 0063 at this
storage facility on October 31, 2018, from the Honorable .l. Richard Creatura, United
States Magistrate Judge for the Western District of Washington. Agents conducted their

AFFIDAVIT OF JEREMY TAN - 37 UNITED STATES ATTORNEY
1201 PACJFIC AVENUE, SurTE 700

TACoMA, WASH\NGToN 98402
(253) 428-3800

 

\DOO'--.]O\U\-D-L)Jl\.)»-n

NNNNNNNNM’-*i-r-*»--r-¢)-‘\-li-»->_\
DO-JO\LA-D~L+JN’-‘O\OOO\JO\M-LWMt-“O

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 39 of 51

search of KRISTOVICH’s storage unit while no one else was present at the facility.
Although agents found items indicative of drug and gun storage inside the storage unit
(i.e., a safe labeled “drug box,” several gun cases with molded cutouts for six different
firearms, and a rolling tool chest labeled and partially filled with firearms parts and
accessories), they did not recover any drugs or guns. Agents believe KRISTOVICH
moved the location of these items before agents conducted their search. I believe
KRISTOVICH is either storing these items in TV12 or at his current location, the
Holiday Inn Express and Suites, 2515 196th St. Southwest, Room 210, Lynnwood,
Washington. Based on intercepted communications over TT48 (URIAS’ phone) and the
aforementioned search warrant at KRISTOVICH’s storage unit, l believe Andrew and
Brittany KRISTOVICH are local drug redistributors, with access to firearms The
KRISTOVICHS are capable of selling thousands of counterfeit oxycodone pills per day,
as well as heroin and crystal methamphetamine Agents have previously seen URIAS
deliver drugs directly to KR_ISTOVICH in his hotel room at the Extended Stay hotel in
Bothell (on multiple occasions), as supported by intercepted communications over TT48

108. Throughout this investigation, agents have observed KRISTOVICH change
his place of residence many times. For example, on November 25, 2018, agents observed
the KRlSTOVICHs’ vehicles (TVll and TV12) parked at the Extended Stay America at
3021 l96th Street SW, Lynnwood, Washington, indicating to agents the K_RISTOVICHS
were likely using this place as their primary dwelling On November 28, 2018, Special
Agent Anthony DelVecchio served an administrative subpoena at the Extended Stay
Arnerica and confirmed agents’ suspicions by discovering Andrew KRISTOVICH as
being the person renting Room 410 until December 9, 2018.

109. However, on November 30, 2018, when agents established surveillance on
the Extended Stay America, 3021 196th Street SW, Lynnwood, Washington, to install
court-authorized tracking devices on KRISTOVICH’s two vehicles (TVll and TV12),
neither vehicle was present. Agents remained in place for hours, but the vehicles never
returned. Agents set out to find TV]] and TV12 during the early morning hours of

AFFlDAvt_T oF JEREMY TAN - 38 UNITED STATES ATTORNEY
1201 PACIFJC AVENUE, SUITE 700

TACoMA, WASanGT_oN 98402
(253) 428-3800

\OOO\JG\Lh-lhl..)-'ll\)»-i

E\J l\.) l\.} l\.) [\.) [\J [\.) l\.) [\_) 1-`1 ii 1-1 i-a i-\ 1-'1- 1-1 1-1 1-\
DO-~]G`ikh-P\L.HNl-\C\OOO-]O\LA-PWNHC

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 40 of 51

December 1, 2018, and located both vehicles at the Holiday _lnn Express and Suites, -
2515 196th St. Southwest, Lynnwood, Washington. l Agents installed tracking devices
on TVll and TV12 at that time On December 2, 2018, I served an administrative
subpoena on the front desk clerk at the Holiday Inn Express and Suites, 2515 196th St.
Southwest, Lynnwood, Washington. Later that night, agents conducted surveillance of
KRISTOVICH at the Holiday Inn Express and Suites. Agents saw two males leave the
hotel and access one of KRISTOVICI-l’s vehicles After this, agents followed those two
males back to Room 210 at the hotel. On December 3, 2018, management with the
Holiday Inn Express and Suites provided information pursuant to the subpoena
indicating Evan Dodge, a known associate of KRISTOVICH’s, is renting Room 210.
Andrew KRISTOVICH is listed in the hotel records as an “accompanying person” in
Room 210 With Dodge. Given this information, l believe KRISTOVICl-l has moved

' from the last hotel he was residing in to the Holiday Inn Express and Suites in

Lynnwood, specifically to Room 210. l further believe Andrew KRISTOVICH is using
this room just as he have used his previous hotel rooms_to store drugs and drug
proceeds, and to conduct drug transactions

110. ' Through my training and experience, l recognize this type of behavior (the
frequent changing of locations) as being consistent with a drug trafficker attempting to
thwart the detection of law enforcement 1 believe Andrew KRJSTOVICH takes his
suspected drug enterprise to whatever dwelling he chooses (i.e., hotels located in the
Snohomish county area), in this instance, the Holiday Inn Express and Suites, 2515
196th St. Scuthwest, Room 210, Lynnwood, Washington. k

111. Andrew KRISTOVICH’s criminal history consists of a 2012 misdemeanor
conviction for possession of marijuana/less that 40g (1 day jail), and a 2010 misdemeanor
conviction for disorderly conduct He also has an active arrest warrant out of Walla

wella k(idne 201 s) for midland issuance eriser eheei<e.

AFFlDAVlT OF JEREMY TAN - 39 UNITED STATES ATTORNEY
_ 1201 PAcn=ic AvENUE, SUITE 700

TACoMA, WAerNGToN 98402
(253)428-3800

moo-.Josui.i>odm._.

MMMMNNNNN»-»»-le-e»~e»-»»-»-»e~`,_....»
oc-:.io\m.i>~<.ow»-~c:\eoo'~.ic_\m.l=~wi~_)»~o

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 41 of 51

VIII. TACTICS USED BY DRUG TRAFFICKERS

112. Based upon my training, experience, and participation in this and other
investigations involving narcotics trafficking, my conversations with other experienced
investigators and law enforcement investigators with whom I work, and interviews of
individuals who have been involved in the trafficking of methamphetamine cocaine,
oxycodone, fentanyl and other drugs, l have learned and know the following:

113. Drug trafficking organizations often use “stash houses” to conceal their
illegal activities and contraband Such stash houses allow drug traffickers to keep their
contraband at a hidden location, where they may not live, thereby making it more
difficult forlaw enforcement and/or competitors to identify these locations where drugs
and drug proceeds may be hidden.

114. lt is common for drug dealers to hide proceeds of illegal narcotics sales and
records of illegal narcotics transactions in secure locations within their residences, stash
houses, storage units, garages, outbuildings and/or vehicles_on the property for their
ready access and to conceal them from law enforcement authorities

115. lt is common to find papers, letters, billings, documents, and other writings,
which show ownership, dominion, and control of businesses, residences, and/or vehicles
in the residences, stash houses, storage units, garages, outbuildings and/or vehicles of
drug traffickers. ltems of personal property that tend to identify the person(s) in
residence occupancy, control§ or ownership of the premises also include canceled mail,
deeds, leases, rental agreements, photographs, personal telephone books, diaries, utility
and telephone bills, statements, identification documents, keys, financial papers, rental
receipts and property ownership papers, personal and business telephone and address
books and telephone toll records, and other personal papers or identification cards in the
names of subjects involved in the criminal activity being investigated

116. Drug traffickers frequently amass large proceeds from the illegal sale of
controlled substances that they attempt to legitimize To accomplish this goal, drug
traffickers use financial institutions and their attendant services, securities, cashier's

A.FF[DAVIT OF JER_EMY TAN - 40 UNlTED STATES ATTORNEY
1201 Pncn=ic AvENUE, SUITE 700

TACoMA, WASH!NGToN 98402
(253) 428-3800

 

\COO‘---]G\Lh-va~)[\)i-n

[~»_)[\)[\J{\J[\)[~Q[\J[Q[\Ji-»)-\h-a)-¢l-i_~»-+-P~»-»M
OQ\JO\Lh-l>-UJN‘-‘C\DOO-JO\MLLJJNHC

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/O4/18 Page 42 of 51

checks, safe deposit boxes, money drafts, real estate, shell operations, and business
fronts. Persons involved in drug trafficking and/or money laundering keep papers
relating to these activities for future reference, including federal and state tax records,
loan records, mortgages, deeds, titles, certificates of ownership, records regarding
investments and securities, safe deposit box rental records and keys, and photographs 1
know from my training and experience that often items of value are concealed by persons
involved in large-scale drug trafficking inside of safes, lock boxes, and other secure
locations within their residences, outbuildings, and vehicles.

117. Drug traffickers very often place assets in names other than their own to
avoid detection of these assets by government agencies, and even though these assets are
in other individual or business names, the drug dealers actually own and continue to use
these assets and exercise dominion and control over them.

118. Drug traffickers often document aspects of their criminal conduct through
photographs or videos of themselves, their associates, their property, and their product.
Drug traffickers usually maintain these photographs or videos in their possession

119. Drug traffickers often maintain large amounts of US currency in order to
maintain and finance their ongoing illegal drug trafficking business Drug traffickers
from other countries operating in the United States frequently use wire remitters and bulk
cash transfers to transfer currency to co-conspirators living in other countries

120. Drug traffickers commonly have in their possession, on their person, and at
their residences and/ or in their storage units, firearms and other weapons that are used to
protect and secure a drug trafficker’s property.

121. Drug traffickers use mobile electronic devices including cellular telephones
and other wireless communication devices to conduct their illegal trafficking business
As described below, such equipment often contains evidence of these illegal activities

122. Traffickers of controlled substances commonly maintain addresses,
vehicles, or telephone numbers that reflect names, addresses, vehicles, and/or telephone
numbers of their suppliers, customers, and associates in the trafficking organization, and

AFFIDAVIT OF JEREMY TAN - 41 UNITED STATES ATTORNEY
1201 PAClric AvENuE, SUlT"E 700

TAC[)MA, WASHI'NGTON 98402
(253) 428-3800

 

\000--.]0\1.)1-1>-!.)91\)1--

NNNNMNNNNI->-*»-i-»-`»-i»-\»-u»_i»_i
OO~JO\m-DUJNHD\DW`JG\LA-DUJN*_*C

 

 

Case 3:18-mj-O5279-TLF Documen-t 1 Filed 12/O4/18 Page 43 of 51

it is common tol find drug traffickers keeping records of said associates in cellular
telephones and other electronic devices Traffickers often maintain cellular telephones
for ready access to their clientele and to maintain their ongoing narcotics business
Traffickers frequently change their cellular telephone numbers to avoid detection by law
enforcement, and it is common for traffickers to use more than one cellular telephone at
any one time n
123. Drug traffickers use cellular telephones as a tool or instrumentality in 7
committing their criminal activity. They use them to maintain contact with their
suppliers distributors, and customers They prefer cellular telephones because first,- they
can be purchased without the location and personal information that landlines require
Second, they can be easily carried to permit the user maximum flexibility in meeting _
associates avoiding police surveillance and traveling to obtain or distribute drugs
Third, they can be passed between members of a drug conspiracy to allow substitution
when one member leaves the area temporarily Since cellular phone use became
widespread, every drug dealer I have interacted with has used one or more cellular
telephones for his or her drug business l also know that it is common for drug traffickers
to retain in their possession phones that they previously used, but have discontinued
actively using, for their drug trafficking business Based on my training and experience
the data maintained in a cellular telephone used by a drug dealer is evidence of a crime or
crimes This includes the following: 1
a. The assigned number to the cellular telephone (known as the mobile
directory number or MDN), and/or the identifying telephone serial number
(Electronic Serial Number (ESN), Mobile ldentification Number (l\/[IN),
lntemational Mobile Subscriber Identity (IMSI) number, or Intemational Mobile
Equipment Identity (IMEI) number) are important evidence because they reveal
the service provider, allow agents to obtain subscriber information, and uniquely
identify the telephone This information can be used to obtain toll records, to
identify contacts by this telephone with other cellular telephones used by co-

AFFIDAVIT OF JEREMY TAN - 42 ' UNlTED STATES ATTORNEY
1201 PACIFIC AvENUE, SUITE 700

TACOMA, WASH!NGTON 98402
(253) 428-3800

 

\DOO'--.]O\Lh-l§~l.»~)l\)l-'-

NNMI\J[\J[\JNNNi-~i-*»-*i-li-di-ls~»-\»_i»_\
OQ\JO'\M-DWNH'*O\DOO-JO\M-D-L)JN'_‘C

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/O4/18 Page 44 of 51

- conspirators to identify other telephones used by the same subscriber or purchased

as part cfa package and to confirm if the telephone was contacted by a
cooperating source

b. The stored list of recent received calls and sent calls is important evidence
lt identifies telephones recently in contact with the telephone user. This is
valuable information in a drug investigation because it will identify telephones
used by other members of the organization, such as suppliers, distributors and
customers, and it confirms the date and time of contacts If the user is under
surveillance it identifies what number he called during or around the time of a
surveilled drug transaction or meeting Even if a contact involves a telephone user
not part of the conspiracy, the information is helpful (and thus is evidence) 1
because it leads to friends and associates of the user who can identify the user,
help locate the user, and provide information about the user. Identifying a

defendant’s law-abiding friends is often just as useful as identifying his drug-

trafficking associates

c. Stored text messages are important evidence similar to stored numbers 7
Agents can identify both drug associates and friends of the user who likely have
helpful information about the user, his location, and his activities

d. Photographs on a cellular telephone are evidence because they help identify
the user, either through his or her own picture or through pictures of friends,
family, and associates that can identify the user. Pictures also identify associates
likely to be members of the drug trafficking organization. Some drug traffickers `
photograph groups of associates, sometimes posing with weapons and showing
identifiable gang signs Also, digital photos often have embedded “geocode”
information within them. Geocode information is typically the longitude and
latitude where the photo was taken. Showing where the photo was taken can have

evidentiary value This location information is helpful because for example it

AFFIDAVIT OF JEREMY TAN - 43 UNITED STATES ATTORNEY

1201 PACirIC AvENUE, SulTE 700
TACOMA, WAerNo'roN 98402
(253) 428-3800

 

`~DOO'--JG`\U!-PL.»J[\J»-\

[\J[\JNMNMN[\)[\J»-_a-\»-\»-¢»-\H»-\»-\:-n»-\
OO\]O'\U\-P\LJJNP"Q\DOO`~]O\L)I-P=WN'_‘O

 

 

Case 3:18-mj-05279-TLF Document 1 Filed 12/04/18 Page 45 of 51

can show where coconspirators meet, where they travel, and where assets might be

located

e. Stored address records are important evidence because they show the user’s

close associates and family members, and they contain names and nicknames

connected to phone numbers that can be used to identify suspects

124. lt is common for drug dealers to possess narcotics, drug paraphemalia, and
other items that- are associated with the sale and use of controlled substances such as
scales, containers, cutting agents/substances, and packaging materials in their residences,
stash houses, storage units, garages, outbuildings and/or vehicles on their property.

_ 125. Drug traffickers commonly have in their possession, that is, on their person,
at their residences, stash houses, storage units, garages, outbuildings and/or vehicles,
firearms, and other weapons, which are used to protect and secure their property

126. Drug distributors frequently try to conceal their identities by using
fraudulent names and identification cards. Once identities have been created or stolen
from other individuals, drug traffickers use those identifications to falsify records such as
DOL records and phone records to evade detection by law enforcement

127. lt is a common practice for drug traffickers to maintain records relating to
their drug trafficking activities in their residences, stash houses, storage units, garages,
outbuildings and/or vehicles Because drug traffickers in many instances will “front”
(i.e., sell on consignment) controlled substances to their clients, or alternatively, will be
“fronted” these items from their suppliers, such record keeping is necessary to keep track
of amounts paid and owed, and such records will also be maintained close at hand so as
to readily ascertain current balances These records include “pay and owe” records to
show balances due for drugs sold in the past (pay) and for payments expected (owe) as to
the trafficker’s suppliers and distributors, telephone and address listings of clients and

suppliers, and records of drug proceeds These records are commonly kept for an

extended period.
AFFIDAVIT OF JER_EMY TAN - 44 _ UN|TED STATES ATTC’RNEY
1201 PACiF[C AvENuE, SLnTE 700
TAcoMA, WAsHlNGToN 93402

(253) 428-38[)0

 

\OOO-JO\Lh-IdebJ»-l

NNMNN[\JNNM»-\P-¢>-l)-~»-l)-\»-»-»-\»_¢
OO-JO\Lh-I§~L)JN>-*C\DOC-JO\M-ld-L)JNHC

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 46 of 51

128. Drug traffickers maintain books, records receipts, notes, ledgers, airline
tickets, money orders, and other papers relating to the transportation and distribution of
controlled substances These documents, whether in physical or electronic form, are
maintained where the traffickers have ready access to them. These documents include
travel records, receipts, airline tickets, auto rental agreements invoices, and other
memorandum disclosing acquisition of assets and personal or business expenses l also
know that such records are frequently maintained in narcotics traffickers’ residences
stash houses,`storage units, garages, outbuildings and/or vehicles

IX. REQUEST FOR EARLY EXECUTION OF WARRANTS

129. Based upon physical and electronic surveillance observed by agents during
the course of this investigation, several members of the CASTRO DTO appear to have
employment that requires them to leave before or around 6 a.m. from their residences
On December 3, 2018, the Honorable Theresa L. Fricke, United States Magistrate Judge '
issued 83 search warrants for locations (48) and vehicles (35) used by members of the
CASTRO DTO. l requested, and was granted, authority to issue those warrants at 5 a.m.
l am also requesting authorization to serve this search Warrant at 5 a.m. to ensure that
notice of the other warrants’ execution does not reach KRlSTOVICH before agents have
the opportunity to execute the instant warrant Additionally, it is safer for both agents
and suspects when agents execute such warrants in a preplanned tactical entry while the
suspects are asleep in bed, away from weapons `

X. CONCLUSION
130. On November 29, 2018, a grand jury sitting in the Western District of

Washington returned a sealed Indictment against 31 members of the CASTRO DTO,

United States v. Carlos Eduardo Lopez Hernandez, et al., CRlS-5579RBL, including
Andrew Cain KRlSTOVlCI-l.

131. This Affidavit is submitted in support of an application to search the
Holiday lon Express and Suites, 2515 l96th St. Southwest, Room 210, Lyllnwood,
Washington, more fully described in Attachrnent A. Again, l am requesting permission

AFFIDAVIT OF JEREMY TAN - 45 UNITED STATES ATTORNEY
1201 PACIFIC AvENuE, SuiTE 700

TACOMA, WASHINGTON 98402
(253) 428-3800

 

sooo\l.o~\u-l>-oos.)_.

NMMM[\JN[\JMNP-lh-*i-l:-l»dr-l»_s-l»-\\-n
OO-JC\Lh-LLJJN-h-*O\DOQ‘-IO\M-JLWN'-*-O

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 47 of 51

to execute this search warrant prior to 6:{)0 a.m., in order to preserve evidence and ensure
the subjects of this investigation do'not have the opportunity to flee from prosecution.
Based on intercepted communications and controlled purchases such as those described
in this Affidavit, as well as continued physical and electronic surveillance l believe the
location described in this Affidavit has been and will continue to be used by Andrew
Cain KRISTOVICH, a member of the CASTRO DTO, to further his drug trafficking and
related crimes in violation of Title 21, United States Code, Sections 841(21)(1), 843(b) and
846, and Title 18, United States Code, Sections 924(c), 1956, and 1957, and that evidence

of such, as described more particularly in Attachment B, will be found at this location.

l MN "W

Special Agent
Drug Enforceme'nt Administration

 

SUBSCRIBED and SWORN TO before me this My of December, 2018.

THERESA L. FRICKE
UNITED STATES MAGISTRATE

IUDGE

AFFIDAVIT OF JEREMY TAN - 46 UNITED STATES ATTORNEY
1201 PAchlc AvENuE, Surra 700

TACoMA, WAsHmoroN 93402
(253) 423-3800

 

|_d

NNNNNMNMN»-\r-l»~»-i»-\»-»_¢»_i_i»_-
OO-]O\Lh-D»L)JNl-‘O\DOO~JO\M-ILL»N>-*O

\DOO-JG'\U!-|`-‘~L)JI\J

 

 

Case 3:18-mj-O5279-T'LF Document 1 Filed 12/04/18 Page 48 of 51

ATTACHMENT A
Location to be searched

This warrant authorizes the government to search the Holiday Inn Express and
Suites, 2515 196th St. Southwest, Room 210, Lynnwood, Washington, for evidence
and/or fruits of the commission of the following crimes as further described in
Attachment B hereto: distribution and possession with intent to distribute controlled
substances in violation of Title 21, United States Code Section 84l(a)(l), and
conspiracy to commit these offenses in violation of Title 21, United States Code, Section
846; use of a communications facility in furtherance of a felony drug offense in violation
of Title 21, United States Code, Section 843(b); importation of controlled substances in
violation of Title 21, United States Code, Section 952; possession of a firearm in
furtherance of a drug trafficking crime in violation of Title 18, United States Code
Section 924(0), and laundering of monetary instruments in violation of Title lS, United
States Code, Sections 1956 and 1957. _

The Holiday Inn Express and Suitcs, 2515 196th St. Southwest, Lynnwood,
Washington, is a five-story building The rooms open to the interior of the hotel, and
Room 210 is on the second floor. Hotel management will provide agents with a key to
the room to prevent further damage to the property

The search is to include all rooms within the residence any assigned garages or
storage rooms attached or detached, and any vehicles found within such an assigned

garage or in any assigned parking space.

AFFIDAVIT OF JEREMY TAN - 47 UNITED STATES ATTORNEY

1201 PACH=IC AVENUE, Surre 700 _

TACoMA, WASHINGTON 98402
(253) 428-3800

\OM"--]U\U\-P~L)J[\.')l_

wmt-)r\)w`r~otos.)m»-»~»-._»_._._.._.,_.._.
oc~ao\ui.c=.o)m.-‘o\ooo~aa\m.h.o)m»-c

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 49 of 51

ATTACHMENT s '
ltems to be seized
From the location listed in Attachment A of this warrant, the government is
authorized to search for and seize the following items which are evidence and/or fruits of
the commission of the following crimes: distribution and possession with intent to
distribute controlled substances in violation of Title 21, United States Code Section
84l(a)(l), and conspiracy to commit these offenses in violation of Title 21, United States
Code Section 846; use of a communications facility in furtherance of a felony drug
offense in violation of Title 21, United States Code, Section 843(b); importation of
controlled substances in violation of Title 21, United States Code Section 952;
possession of firearms in furtherance of a drug trafficking crime in violation of Title 18, l
United States Code, Section 924(c); and laundering of monetary instruments in violation
of Title 18, United States Code, Sections 1956 and 1957, including the following:
l) Any suspected controlled substances for example methamphetamine
fentanyl, and heroin;
2) Firearrns and firearms-related items including magazines ammunition,
holsters and body armor, or other dangerous weapons
3) Cellular telephones and other communications devices including iPhones,
smartphones, flip phones and similar devices which may be searched only for the
renewing items `
¢ Assigned telephone number and identifying serial number (e.g., ESN,
MIN, IMSI, IMEI);
¢ Stored list of recent received, sent, or missed calls
0 Stored contact inforrnation;
¢ Stored photographs of narcotics currency, guns or other weapons
suspected criminal activity, and/or the user of the phone or co-

conspirators and

AFFIDAVIT OF JEREMY TAN - 48 UNITED STATES ATTORNEY
1201 PACn-"lc Av£NUE, SUlTE 700

TAcoMA, WAsHlNoToN 93402
(253) 428-38{]0

 

 

 

\D 00 '-.l O\'U`l -l>~ bJ bd >---\

OC\JC\m-LWMP-*C\DOO\JO\Ul-D~WNI-*C

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 50 of 51

0 Stored text messages that relate to the above-enumerated federal crimes

4) Financial profits proceeds and instrumentalities of trafficking in narcotics
and money laundering, including US currency and other items of value;

5) 'Paraphernalia for packaging, smuggling, processing, diluting,
manufacturing weighing, and distributing controlled substances for example hidden
compartments scales blenders funnels sif`ters, grinders, glass panes mirrors razor
blades plastic bags heat sealing devices and diluting agents such as inositol, vitamin
B 12, etc.; n

6) 'Books, records receipts notes ledgers and other documents relating to the
distribution of controlled substances money laundering, communications between
members of the conspiracy, and evidence of the use of apparently legitimate businesses to
disguise profits _ z

7) Photographs video tapes digital cameras and similar items depicting
friends and relatives of the property occupants or suspected buyers or sellers of
controlled substances controlled substances and assets derived from the distribution of
controlled substances _ f

- 8) Personal books and papers reflecting names addresses telephone numbers
and other contact or identification data relating to the distribution of controlled
substances and money laundering; n

9) Financial records relating to controlled substances income and expenditures
of money and wealch to wit: money orders wire transfer records cashier's checks and
receipts bank account records passbooks, tax records safe deposit box keys and records
checkbooks, and check registers as well as precious metals and gems such as gold, silver,
diamonds etc.;

10) ltems of personal property that tend to identify the person(s) in residence
occupancy, control, or~ownership of the premises and/or vehicle including canceled mail,
deeds leases rental agreements photographs personal telephone books diaries utility

and telephone bills statements identification documents and keys

AFFIDAVIT or JEREMY TAN - 49 UNH'ED STATES ATTORNEY
1201 PACIFIC AVENUE, SU[TE 700

TACOMA, WAsHiNGroN 93402
(253) 428-3800

 

 

‘-GOO'---]O\\.h-P‘~DJN\-\

NNI\)NN[\JMNM\-lh-->-li-\r-»»-»_¢|_¢»_r,_»
OO~JO\Lh-LDJMHO\DOC\-IO\l.h-lhl-»JN*-\CD

 

 

 

Case 3:18-mj-O5279-TLF Document 1 Filed 12/04/18 Page 51 of 51

ll) Identification documents including passports visas alien registration
cards any travel documents immigration documents driver’s licenses identification
cards and social security cards;

12) Documents indicating travel in interstate and foreign commerce, to include
airline tickets notes and travel itineraries; airline schedules gas receipts bills charge
card receipts hotel, motel, and car rental statements correspondence With travel agencies
and other travel related businesses airline, rental car, and hotel frequent flier or user -
cards and statements passports and visas telephone bills photographs of foreign
locations and papers relating to domestic and international travel; and

13) Latent prints and identifying material from items at the residence

AFFIDAVIT OF JEREMY TAN - 50 UNlTED STATES ATTORNEY
' l201 PACrFlC Avl-;NUE, SUiTE 700

TACOMA, WASHrNGToN 98402
(253) 428-3300

